Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of August 2, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I.   DEFINITIONS    1

SECTION 1.1

 

General

   1

SECTION 1.2

 

Specific Terms

   1

SECTION 1.3

 

Usage of Terms

   2

SECTION 1.4

 

[Reserved]

   2

SECTION 1.5

 

No Recourse

   2

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

   3

SECTION 1.7

 

Material Adverse Effect

   3 ARTICLE II.   CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY
   3

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

   3 ARTICLE III.   REPRESENTATIONS AND WARRANTIES    4

SECTION 3.1

 

Representations and Warranties of Seller

   4

SECTION 3.2

 

Representations and Warranties of Purchaser

   6 ARTICLE IV.   COVENANTS OF SELLER    8

SECTION 4.1

 

Protection of Title of Purchaser

   8

SECTION 4.2

 

Other Liens or Interests

   9

SECTION 4.3

 

Costs and Expenses

   10

SECTION 4.4

 

Indemnification

   10 ARTICLE V.   REPURCHASES    12

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

   12

SECTION 5.2

 

Reassignment of Purchased Receivables

   12

SECTION 5.3

 

Waivers

   13 ARTICLE VI.   MISCELLANEOUS    13

SECTION 6.1

 

Liability of Seller

   13

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

   13

SECTION 6.3

 

Limitation on Liability of Seller and Others

   14

SECTION 6.4

 

Seller May Own Notes or the Certificate

   14

SECTION 6.5

 

Amendment

   14

SECTION 6.6

 

Notices

   15

SECTION 6.7

 

Merger and Integration

   15

SECTION 6.8

 

Severability of Provisions

   15

SECTION 6.9

 

Intention of the Parties

   15

SECTION 6.10

 

Governing Law

   16

SECTION 6.11

 

Counterparts

   17



--------------------------------------------------------------------------------

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   17

SECTION 6.13

  

Nonpetition Covenant

   17

SECTION 6.14

  

Benefits of Purchase Agreement

   17 SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 2, 2010, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 2, 2010, by and
among AFS SenSub Corp. (as Seller), AmeriCredit Financial Services, Inc. (in its
individual capacity and as Servicer), AmeriCredit Automobile Receivables Trust
2010-B (as Issuer) and Wells Fargo Bank, National Association (as Backup
Servicer and Trust Collateral Agent).

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 19, 2010.

“Issuer” means AmeriCredit Automobile Receivables Trust 2010-B.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the Note
Policy, the Spread Account Agreement, the Insurance Agreement, the
Indemnification Agreement, the Lockbox Account Agreement, the Lockbox Processing
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

SECTION 1.7 Material Adverse Effect. Whenever a determination is to be made
under this Agreement as to whether a given event, action, course of conduct or
set of facts or circumstances could or would have a material adverse effect on
the Noteholders (or any similar or analogous determination), such determination
shall be made without taking into account the funds available from claims under
the Note Policy.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

3



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement and on which the Insurer will
rely in issuing the Note Policy. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder, and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement. Seller and Purchaser agree that Purchaser will
assign to Issuer all Purchaser’s rights under this Agreement and that the
Trustee will thereafter be entitled to enforce this Agreement against Seller in
the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

 

4



--------------------------------------------------------------------------------

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Spread Account Agreement, the Sale
and Servicing Agreement and the Indenture, or violate any law, order, rule or
regulation applicable to Seller of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Seller or any of its properties.

 

5



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement and the Spread Account Agreement), or violate any law, order, rule or
regulation, applicable to Purchaser or its properties, of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

 

7



--------------------------------------------------------------------------------

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser, the Trust Collateral
Agent and the Insurer file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, Issuer or the Trust Collateral Agent may do so, at the expense of the
Seller. In furtherance of the foregoing, the Seller hereby authorizes the
Purchaser, the Issuer or the Trust Collateral Agent to file a record or records
(as defined in the applicable UCC), including, without limitation, financing
statements, in all jurisdictions and with all filing offices as each may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to the Purchaser pursuant to Section 6.9 of this
Agreement. Such financing statements may describe the collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as such party may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the
Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing

 

8



--------------------------------------------------------------------------------

statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer, the Insurer and the Trust
Collateral Agent at least 60 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

(c) Seller shall give Purchaser, the Issuer, the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and the Trust Collateral
Agent at least 60 days' prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from any breach of any of Seller’s representations and warranties
contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims, and liabilities, arising out of or
resulting from the use, ownership or operation by Seller or any affiliate
thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of or
resulting from any action taken, or failed to be taken, by it in respect of any
portion of the Receivables other than in accordance with this Agreement or the
Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder from and against any taxes that may at any time be asserted
against Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Insurer, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Insurer, the Noteholders and the Certificateholder from, any
taxes which may at any time be asserted against such Persons with respect to,
and as of the date

 

10



--------------------------------------------------------------------------------

of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any and all
costs, expenses, losses, claims, damages, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, or was
imposed upon Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Backup Servicer, the Owner Trustee, the Insurer, the Noteholders or the
Certificateholder through the negligence, willful misfeasance, or bad faith of
Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any loss,
liability or expense incurred by reason of the violation by Seller of federal or
state securities laws in connection with the registration or the sale of the
Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against any loss,
liability or expense imposed upon, or incurred by, Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

11



--------------------------------------------------------------------------------

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer, if and only if the
interests of the Noteholders or the Insurer therein are materially and adversely
affected by any such breach and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Insurer, the Backup Servicer, the Noteholders, the
Certificateholder, the Trust Collateral Agent on behalf of the Noteholders or
the Owner Trustee on behalf of the Certificateholder. The provisions of this
Section 5.1 are intended to grant the Issuer, the Insurer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Any such
repurchase shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Insurer, the Noteholders and the Certificateholder from and against all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel, which may be asserted against or incurred by any of them as
a result of third party claims arising out of the events or facts giving rise to
such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or

 

12



--------------------------------------------------------------------------------

warranty, except as to the absence of Liens created by or arising as a result of
actions of Purchaser or the Issuer. Such assignment shall be a sale and
assignment outright, and not for security. If, following the reassignment of a
Purchased Receivable, in any enforcement suit or legal proceeding, it is held
that Seller may not enforce any such Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce the Receivable,
Purchaser and the Issuer shall, at the expense of Seller, take such steps as
Seller deems reasonably necessary to enforce the Receivable, including bringing
suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Notwithstanding the foregoing, so long as an Insurer
Default shall not have occurred and be continuing, Purchaser shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to Purchaser’s business without the prior written consent of the
Insurer. Seller or Purchaser shall promptly inform the other party, the Issuer,
the Trust Collateral Agent, the Owner Trustee and, so long as an Insurer Default
shall not have occurred and be continuing, the Insurer of such merger,
consolidation or purchase and assumption. Notwithstanding the foregoing, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time, or both, would
become an event of default under the Insurance Agreement, shall have occurred
and be continuing, (y) Seller or Purchaser, as applicable, shall have delivered
written notice of such

 

13



--------------------------------------------------------------------------------

consolidation, merger or purchase and assumption to the Rating Agencies prior to
the consummation of such transaction and shall have delivered to the Issuer, the
Insurer and the Trust Collateral Agent an Officer’s Certificate of the Seller or
a certificate signed by or on behalf of the Purchaser, as applicable, and an
Opinion of Counsel each stating that such consolidation, merger or succession
and such agreement of assumption comply with this Section 6.2 and that all
conditions precedent, if any, provided for in this Agreement relating to such
transaction have been complied with, and (z) Seller or Purchaser, as applicable,
shall have delivered to the Issuer, the Insurer and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser with the prior written
consent of the Insurer (so long as an Insurer Default shall not have occurred
and be continuing) but without the consent of the Trust Collateral Agent, the
Owner Trustee, the Certificateholder or any of the Noteholders (i) to cure any
ambiguity or (ii) to correct any provisions in this Agreement; provided,
however, that such action shall not, as evidenced by an Opinion of Counsel
delivered to the Issuer, the Owner Trustee, the Insurer and the Trust Collateral
Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder or, if an Insurer Default shall have occurred
and be continuing, the Insurer.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the prior written consent of the Insurer (so long as an Insurer
Default shall not have occurred and be continuing) and with the consent of the
Trust Collateral Agent and, if required, the Certificateholder and the
Noteholders, in accordance with the Sale and Servicing Agreement, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement, or of modifying in any manner the rights of
the Certificateholder or Noteholders; provided, however, the Seller provides the
Trust Collateral Agent with an Opinion of Counsel, (which may be provided by the
Seller’s internal counsel) that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of

 

14



--------------------------------------------------------------------------------

payments on Receivables or distributions that shall be required to be made on
any Note or Certificate; provided further that if an Insurer Default has
occurred and is continuing, such amendment shall not materially adversely affect
the interests of the Insurer.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee, the Insurer or the Trust Collateral Agent, as
applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the

 

15



--------------------------------------------------------------------------------

assignment and transfer herein contemplated constitute a sale and assignment
outright, and not for security, of the Receivables and the Other Conveyed
Property, conveying good title thereto free and clear of any Liens, from Seller
to Purchaser, and that the Receivables and the Other Conveyed Property shall not
be a part of Seller’s estate in the event of the bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, or the occurrence of another similar
event, of, or with respect to Seller. In the event that such conveyance is
determined to be made as security for a loan made by Purchaser, the Issuer, the
Noteholders or the Certificateholder to Seller, the Seller hereby grants to
Purchaser a security interest in all of Seller’s right, title and interest in
and to the following property, whether now owned or existing or hereafter
acquired or arising, and this Agreement shall constitute a security agreement
under applicable law (collectively, the “Purchase Agreement Collateral”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

 

16



--------------------------------------------------------------------------------

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Insurer, the Issuer, the Owner Trustee,
the Trust Collateral Agent, the Noteholders and the Certificateholder. In
furtherance of the foregoing, Seller covenants and agrees to perform its duties
and obligations hereunder, in accordance with the terms hereof for the benefit
of the Insurer, the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer, the Backup
Servicer or the Purchaser to perform its respective duties and obligations
hereunder or under Related Documents) and that the Trust Collateral Agent may
enforce the duties and obligations of Seller under this Agreement against Seller
for the benefit of the Insurer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 Benefits of Purchase Agreement. The Insurer and its successors and
assigns shall be a third-party beneficiary to the provisions of this Purchase
Agreement and shall be entitled to rely upon and directly enforce the provisions
of this Purchase Agreement so long as no Insurer Default shall have occurred and
be continuing; provided, however, that any right or benefit expressly granted to
the Insurer under this Agreement shall survive and the Insurer shall remain a
third-party beneficiary hereunder to enforce such right or obtain such benefit,
notwithstanding the occurrence and continuance of an Insurer Default, unless
such right or benefit is expressly conditioned upon no Insurer Default having
occurred and be continuing.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By  

/s/ Susan B. Sheffield

  Name:   Susan B. Sheffield   Title:   Executive Vice President, Structured
Finance AMERICREDIT FINANCIAL SERVICES, INC.,   as Seller By  

/s/ Sheli D. Fitzgerald

  Name:   Sheli D. Fitzgerald   Title:   Vice-President, Structured Finance

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

 

By  

/s/ Marianna C. Stershic

  Name:   Marianna C. Stershic   Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

422897751    426133674    443457742    443465646    443472535    443479597   
443486428    443493366    443500301    443507306 423374305    426134276   
443457759    443465653    443472543    443479605    443486436    443493374   
443500319    443507314 423524131    426137923    443457767    443465661   
443472550    443479613    443486444    443493382    443500327    443507322
423568872    426139093    443457775    443465679    443472568    443479621   
443486451    443493390    443500335    443507330 423678762    426140398   
443457783    443465687    443472576    443479639    443486469    443493408   
443500343    443507348 423726256    426141271    443457809    443465695   
443472584    443479647    443486477    443493416    443500350    443507355
423756162    426142188    443457817    443465703    443472592    443479654   
443486485    443493424    443500368    443507363 423837046    426146379   
443457825    443465711    443472600    443479662    443486493    443493432   
443500384    443507371 423981026    426147765    443457833    443465729   
443472618    443479670    443486501    443493440    443500392    443507397
424016194    426153623    443457841    443465737    443472626    443479688   
443486519    443493457    443500400    443507405 424064095    426153664   
443457866    443465745    443472634    443479696    443486527    443493465   
443500418    443507413 424134757    426153946    443457874    443465752   
443472642    443479704    443486535    443493473    443500426    443507421
424143733    426157251    443457890    443465760    443472659    443479712   
443486550    443493481    443500434    443507439 424154037    426158507   
443457908    443465778    443472667    443479720    443486568    443493499   
443500459    443507447 424173433    426158853    443457916    443465786   
443472675    443479738    443486576    443493507    443500467    443507454
424178242    426159067    443457932    443465794    443472683    443479746   
443486584    443493515    443500475    443507462 424186518    426160784   
443457940    443465802    443472691    443479753    443486592    443493523   
443500483    443507470 424189686    426160792    443457957    443465810   
443472709    443479761    443486600    443493549    443500491    443507488
424193506    426161717    443457965    443465828    443472717    443479779   
443486618    443493556    443500517    443507496 424201820    426161980   
443457973    443465836    443472725    443479787    443486626    443493564   
443500525    443507504 424222230    426162129    443457981    443465844   
443472733    443479795    443486634    443493572    443500533    443507512
424226215    426163853    443458005    443465851    443472741    443479803   
443486642    443493580    443500541    443507520 424313583    426163986   
443458013    443465869    443472758    443479811    443486659    443493598   
443500558    443507538 424332377    426164588    443458021    443465877   
443472766    443479829    443486667    443493606    443500566    443507546
424334803    426166559    443458039    443465885    443472774    443479837   
443486683    443493614    443500574    443507553 424345312    426167441   
443458047    443465893    443472782    443479845    443486691    443493622   
443500582    443507561 424414134    426173357    443458054    443465901   
443472790    443479852    443486709    443493630    443500608    443507579
424421147    426175055    443458062    443465919    443472808    443479860   
443486717    443493648    443500616    443507587 424453512    426176152   
443458070    443465927    443472816    443479878    443486725    443493655   
443500624    443507595 424471647    426176608    443458096    443465935   
443472824    443479886    443486733    443493663    443500632    443507603
424478527    426179826    443458112    443465943    443472832    443479894   
443486741    443493671    443500640    443507611 424478998    426180816   
443458120    443465950    443472840    443479902    443486758    443493689   
443500657    443507629 424494185    426181723    443458146    443465968   
443472857    443479910    443486766    443493697    443500665    443507637
424508240    426182176    443458161    443465976    443472865    443479928   
443486774    443493705    443500673    443507645 424516094    426187589   
443458179    443465984    443472873    443479936    443486782    443493713   
443500681    443507660 424533388    426188710    443458187    443465992   
443472881    443479944    443486790    443493721    443500699    443507678
424540672    426189189    443458203    443466016    443472899    443479951   
443486808    443493739    443500707    443507686 424540763    426191730   
443458211    443466024    443472907    443479969    443486816    443493747   
443500715    443507694 424549731    426192258    443458229    443466032   
443472915    443479977    443486824    443493754    443500723    443507702
424567139    426193033    443458245    443466040    443472931    443479985   
443486832    443493762    443500731    443507710 424577831    426193249   
443458252    443466057    443472949    443479993    443486840    443493770   
443500749    443507728 424590834    426194130    443458286    443466065   
443472956    443480009    443486857    443493788    443500756    443507736
424596229    426195780    443458294    443466073    443472964    443480017   
443486865    443493796    443500764    443507744 424616563    426196036   
443458310    443466081    443472972    443480025    443486873    443493804   
443500772    443507751 424625010    426196390    443458328    443466099   
443472980    443480033    443486881    443493812    443500780    443507769
424670230    426199634    443458336    443466107    443472998    443480041   
443486899    443493820    443500798    443507777 424673408    426201141   
443458344    443466115    443473004    443480058    443486907    443493838   
443500806    443507785 424682599    426201174    443458351    443466123   
443473012    443480066    443486915    443493846    443500814    443507793
424702140    426202156    443458369    443466131    443473020    443480074   
443486923    443493853    443500822    443507801 424705788    426202586   
443458377    443466149    443473038    443480082    443486931    443493861   
443500830    443507819 424715340    426202644    443458385    443466156   
443473046    443480090    443486949    443493879    443500848    443507827
424732477    426203832    443458393    443466164    443473053    443480108   
443486956    443493887    443500855    443507835 424734739    426204178   
443458427    443466172    443473061    443480116    443486964    443493895   
443500863    443507843 424740454    426204681    443458435    443466180   
443473079    443480124    443486972    443493903    443500871    443507868
424741643    426207155    443458443    443466198    443473087    443480132   
443486980    443493911    443500889    443507876 424747228    426208914   
443458468    443466206    443473095    443480140    443486998    443493929   
443500897    443507884 424774131    426211645    443458484    443466214   
443473103    443480157    443487004    443493937    443500905    443507892
424787257    426212106    443458492    443466222    443473111    443480165   
443487012    443493945    443500913    443507900 424815447    426214011   
443458500    443466230    443473129    443480173    443487020    443493952   
443500921    443507918 424818680    426215463    443458518    443466248   
443473137    443480181    443487038    443493960    443500939    443507926
424825941    426219663    443458526    443466255    443473145    443480199   
443487046    443493978    443500947    443507934 424832632    426220380   
443458542    443466263    443473152    443480207    443487053    443493986   
443500954    443507942 424839025    426220711    443458567    443466271   
443473160    443480215    443487061    443493994    443500962    443507959
424842094    426221347    443458575    443466289    443473178    443480223   
443487079    443494000    443500970    443507967 424859247    426221578   
443458591    443466297    443473186    443480231    443487087    443494018   
443500988    443507975 424891240    426222345    443458617    443466305   
443473194    443480249    443487095    443494034    443500996    443507983
424899615    426222816    443458625    443466313    443473202    443480256   
443487103    443494042    443501002    443507991 424903680    426223806   
443458633    443466321    443473210    443480264    443487111    443494059   
443501010    443508007 424933109    426224275    443458641    443466339   
443473228    443480272    443487129    443494067    443501028    443508015
424936839    426225165    443458658    443466347    443473236    443480280   
443487137    443494075    443501036    443508023 424943546    426227492   
443458666    443466354    443473244    443480298    443487145    443494083   
443501044    443508031 424951994    426231494    443458674    443466362   
443473251    443480306    443487152    443494091    443501051    443508049
424962918    426231825    443458682    443466370    443473277    443480314   
443487160    443494109    443501069    443508056

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443514252    443521117    443528013    443534987    443541842    443548706   
443555537    443562400    443569397    443576301 443514260    443521125   
443528021    443534995    443541859    443548714    443555545    443562418   
443569405    443576319 443514278    443521133    443528039    443535018   
443541867    443548722    443555560    443562434    443569413    443576327
443514286    443521141    443528047    443535026    443541875    443548730   
443555578    443562442    443569421    443576343 443514294    443521158   
443528054    443535034    443541883    443548748    443555586    443562459   
443569439    443576350 443514302    443521166    443528062    443535042   
443541891    443548755    443555594    443562467    443569447    443576368
443514310    443521174    443528070    443535059    443541909    443548763   
443555602    443562475    443569454    443576376 443514328    443521182   
443528088    443535067    443541917    443548771    443555610    443562483   
443569462    443576384 443514336    443521190    443528096    443535075   
443541925    443548789    443555628    443562491    443569470    443576392
443514344    443521208    443528104    443535083    443541933    443548797   
443555636    443562509    443569488    443576400 443514351    443521216   
443528112    443535091    443541941    443548805    443555644    443562517   
443569496    443576418 443514369    443521224    443528120    443535109   
443541958    443548813    443555651    443562525    443569504    443576426
443514377    443521232    443528138    443535117    443541966    443548821   
443555669    443562533    443569512    443576434 443514385    443521240   
443528146    443535125    443541974    443548839    443555677    443562541   
443569520    443576442 443514393    443521257    443528153    443535133   
443541982    443548847    443555685    443562558    443569546    443576459
443514401    443521265    443528161    443535141    443541990    443548854   
443555693    443562566    443569553    443576467 443514419    443521273   
443528179    443535158    443542006    443548862    443555701    443562574   
443569561    443576475 443514427    443521281    443528187    443535166   
443542014    443548870    443555719    443562582    443569579    443576483
443514435    443521299    443528195    443535174    443542022    443548888   
443555727    443562590    443569587    443576491 443514443    443521307   
443528203    443535182    443542030    443548896    443555735    443562608   
443569603    443576509 443514450    443521315    443528211    443535190   
443542048    443548904    443555743    443562616    443569611    443576517
443514468    443521323    443528229    443535208    443542055    443548912   
443555750    443562624    443569629    443576525 443514476    443521331   
443528237    443535216    443542063    443548920    443555768    443562632   
443569637    443576533 443514484    443521349    443528245    443535224   
443542071    443548938    443555776    443562640    443569645    443576541
443514492    443521356    443528252    443535232    443542089    443548946   
443555784    443562657    443569652    443576558 443514500    443521364   
443528260    443535240    443542097    443548953    443555792    443562665   
443569660    443576566 443514518    443521372    443528278    443535257   
443542105    443548961    443555800    443562673    443569678    443576574
443514526    443521380    443528286    443535265    443542113    443548979   
443555818    443562681    443569686    443576582 443514534    443521398   
443528294    443535273    443542121    443548987    443555826    443562699   
443569694    443576590 443514542    443521406    443528302    443535281   
443542139    443548995    443555834    443562715    443569710    443576608
443514559    443521414    443528310    443535299    443542147    443549001   
443555842    443562723    443569728    443576616 443514567    443521422   
443528328    443535307    443542154    443549019    443555859    443562731   
443569736    443576624 443514575    443521430    443528336    443535315   
443542162    443549027    443555867    443562749    443569744    443576632
443514583    443521448    443528344    443535323    443542170    443549035   
443555875    443562756    443569751    443576640 443514591    443521455   
443528351    443535331    443542196    443549043    443555883    443562764   
443569769    443576657 443514609    443521463    443528369    443535349   
443542204    443549050    443555891    443562772    443569777    443576665
443514617    443521471    443528377    443535356    443542212    443549068   
443555909    443562780    443569785    443576673 443514625    443521489   
443528385    443535364    443542220    443549084    443555917    443562798   
443569793    443576681 443514633    443521497    443528393    443535372   
443542238    443549092    443555925    443562806    443569801    443576699
443514641    443521505    443528401    443535380    443542246    443549100   
443555933    443562814    443569819    443576707 443514658    443521513   
443528419    443535398    443542253    443549118    443555941    443562822   
443569827    443576715 443514666    443521521    443528427    443535406   
443542261    443549126    443555958    443562830    443569835    443576723
443514674    443521539    443528435    443535414    443542279    443549134   
443555966    443562848    443569843    443576731 443514682    443521547   
443528443    443535422    443542287    443549142    443555974    443562855   
443569850    443576749 443514690    443521554    443528450    443535430   
443542295    443549159    443555982    443562863    443569868    443576756
443514708    443521562    443528468    443535448    443542303    443549167   
443555990    443562871    443569876    443576764 443514716    443521570   
443528476    443535455    443542311    443549175    443556006    443562889   
443569884    443576772 443514724    443521588    443528484    443535463   
443542329    443549183    443556014    443562897    443569892    443576780
443514732    443521596    443528492    443535471    443542337    443549191   
443556022    443562905    443569900    443576798 443514740    443521604   
443528500    443535489    443542345    443549209    443556048    443562913   
443569918    443576806 443514757    443521612    443528518    443535497   
443542352    443549217    443556055    443562921    443569926    443576814
443514765    443521620    443528526    443535505    443542360    443549225   
443556063    443562939    443569934    443576822 443514773    443521638   
443528534    443535513    443542378    443549233    443556071    443562947   
443569942    443576830 443514799    443521646    443528559    443535521   
443542386    443549241    443556089    443562954    443569959    443576848
443514807    443521653    443528567    443535539    443542394    443549258   
443556097    443562962    443569967    443576855 443514815    443521661   
443528575    443535547    443542402    443549266    443556105    443562970   
443569975    443576863 443514823    443521679    443528591    443535554   
443542410    443549274    443556113    443562988    443569983    443576871
443514831    443521687    443528609    443535562    443542428    443549282   
443556121    443562996    443569991    443576889 443514849    443521695   
443528617    443535570    443542436    443549290    443556139    443563002   
443570007    443576897 443514856    443521703    443528625    443535588   
443542444    443549308    443556147    443563010    443570015    443576905
443514864    443521711    443528633    443535596    443542451    443549316   
443556154    443563028    443570031    443576913 443514872    443521729   
443528641    443535604    443542469    443549324    443556162    443563036   
443570049    443576921 443514880    443521737    443528658    443535612   
443542477    443549332    443556170    443563044    443570056    443576939
443514898    443521745    443528666    443535620    443542485    443549340   
443556188    443563051    443570072    443576947 443514906    443521752   
443528674    443535638    443542493    443549357    443556196    443563069   
443570080    443576954 443514914    443521760    443528682    443535646   
443542501    443549365    443556204    443563077    443570098    443576962
443514922    443521778    443528690    443535653    443542519    443549373   
443556212    443563085    443570106    443576970 443514930    443521786   
443528708    443535661    443542527    443549381    443556220    443563093   
443570114    443576988 443514948    443521794    443528716    443535679   
443542535    443549399    443556238    443563101    443570122    443576996
443514955    443521810    443528724    443535687    443542543    443549407   
443556246    443563127    443570130    443577002 443514963    443521828   
443528732    443535695    443542550    443549415    443556253    443563135   
443570148    443577010 443514971    443521836    443528740    443535703   
443542568    443549423    443556261    443563143    443570155    443577028
443514989    443521844    443528757    443535711    443542576    443549431   
443556279    443563150    443570163    443577036

 

Sch. A



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

424966091    426233821    443458690    443466388    443473293    443480322   
443487178    443494117    443501077    443508064 425025095    426234175   
443458716    443466396    443473319    443480330    443487186    443494125   
443501085    443508072 425040565    426234597    443458724    443466404   
443473327    443480348    443487194    443494133    443501093    443508080
425047354    426236089    443458732    443466412    443473335    443480355   
443487202    443494141    443501101    443508098 425053832    426236170   
443458740    443466420    443473343    443480363    443487210    443494158   
443501119    443508106 425056264    426236691    443458757    443466438   
443473350    443480371    443487228    443494166    443501127    443508114
425066719    426237335    443458765    443466446    443473368    443480389   
443487236    443494174    443501135    443508122 425070794    426240222   
443458773    443466453    443473376    443480397    443487244    443494182   
443501143    443508130 425079910    426241246    443458781    443466461   
443473384    443480405    443487251    443494190    443501150    443508148
425086246    426243739    443458799    443466479    443473392    443480413   
443487269    443494208    443501168    443508155 425087749    426244497   
443458807    443466487    443473400    443480421    443487277    443494216   
443501184    443508163 425092434    426244513    443458815    443466495   
443473418    443480439    443487285    443494224    443501192    443508171
425095387    426244679    443458823    443466503    443473426    443480447   
443487293    443494240    443501200    443508189 425123056    426245809   
443458831    443466511    443473434    443480454    443487301    443494257   
443501226    443508197 425127354    426248738    443458849    443466529   
443473442    443480462    443487319    443494265    443501234    443508205
425146677    426248951    443458856    443466537    443473459    443480470   
443487327    443494273    443501242    443508213 425150711    426249215   
443458864    443466545    443473467    443480488    443487335    443494281   
443501259    443508221 425152154    426249314    443458872    443466552   
443473475    443480496    443487343    443494299    443501267    443508239
425165909    426249561    443458880    443466560    443473483    443480504   
443487350    443494307    443501275    443508247 425166311    426251203   
443458898    443466578    443473491    443480512    443487368    443494315   
443501283    443508254 425172079    426251989    443458906    443466586   
443473509    443480538    443487376    443494323    443501291    443508262
425172830    426253274    443458914    443466594    443473517    443480546   
443487384    443494331    443501309    443508270 425191590    426255444   
443458922    443466602    443473525    443480553    443487392    443494349   
443501325    443508288 425199932    426255782    443458948    443466628   
443473533    443480561    443487400    443494356    443501333    443508296
425202322    426256582    443458955    443466636    443473541    443480579   
443487418    443494364    443501341    443508304 425202843    426257614   
443458963    443466651    443473558    443480587    443487426    443494372   
443501366    443508312 425206943    426257747    443458971    443466669   
443473574    443480595    443487434    443494380    443501374    443508320
425210457    426258737    443458989    443466677    443473582    443480603   
443487442    443494398    443501382    443508338 425214731    426259305   
443458997    443466685    443473590    443480611    443487459    443494406   
443501390    443508346 425214855    426260733    443459003    443466693   
443473608    443480629    443487467    443494414    443501408    443508353
425215746    426261954    443459011    443466701    443473616    443480637   
443487475    443494422    443501416    443508361 425218963    426262499   
443459029    443466719    443473624    443480645    443487483    443494430   
443501424    443508379 425220688    426265518    443459037    443466727   
443473640    443480660    443487491    443494448    443501432    443508387
425224722    426273546    443459045    443466735    443473657    443480678   
443487509    443494455    443501440    443508395 425226818    426274049   
443459060    443466743    443473665    443480686    443487517    443494463   
443501457    443508403 425227089    426274189    443459078    443466750   
443473673    443480694    443487525    443494471    443501465    443508411
425228350    426275509    443459086    443466768    443473699    443480702   
443487533    443494489    443501473    443508429 425228566    426276911   
443459102    443466776    443473707    443480710    443487541    443494497   
443501481    443508437 425228624    426277844    443459128    443466784   
443473715    443480728    443487558    443494505    443501499    443508445
425229705    426278990    443459136    443466792    443473723    443480736   
443487566    443494513    443501507    443508452 425230646    426280772   
443459144    443466800    443473731    443480744    443487574    443494539   
443501515    443508460 425233988    426280830    443459151    443466818   
443473749    443480751    443487582    443494547    443501523    443508478
425239050    426282380    443459169    443466826    443473756    443480769   
443487590    443494554    443501531    443508486 425239357    426283693   
443459185    443466834    443473764    443480777    443487608    443494562   
443501549    443508494 425241874    426285763    443459193    443466842   
443473772    443480785    443487616    443494570    443501556    443508502
425241940    426287371    443459219    443466859    443473798    443480793   
443487624    443494588    443501564    443508510 425243698    426291456   
443459227    443466867    443473806    443480801    443487632    443494596   
443501572    443508528 425246014    426293056    443459235    443466875   
443473814    443480819    443487640    443494604    443501580    443508536
425249141    426293742    443459250    443466883    443473830    443480827   
443487657    443494612    443501598    443508544 425250180    426294013   
443459268    443466891    443473855    443480835    443487665    443494620   
443501606    443508551 425250545    426301958    443459276    443466909   
443473863    443480843    443487673    443494638    443501614    443508569
425252012    426304028    443459284    443466925    443473871    443480850   
443487681    443494646    443501622    443508577 425253457    426304200   
443459292    443466933    443473889    443480868    443487699    443494653   
443501630    443508585 425255437    426306163    443459318    443466941   
443473897    443480876    443487707    443494661    443501648    443508593
425257979    426310389    443459326    443466958    443473905    443480884   
443487715    443494679    443501655    443508601 425259561    426310793   
443459334    443466966    443473913    443480892    443487723    443494687   
443501671    443508619 425260288    426311304    443459342    443466974   
443473921    443480900    443487731    443494695    443501689    443508627
425262193    426311429    443459359    443466982    443473939    443480918   
443487749    443494703    443501697    443508635 425262383    426311866   
443459367    443466990    443473947    443480926    443487756    443494711   
443501705    443508643 425263241    426312864    443459375    443467006   
443473962    443480934    443487764    443494729    443501713    443508650
425264041    426315156    443459383    443467014    443473970    443480942   
443487772    443494737    443501721    443508668 425265733    426315230   
443459391    443467022    443473988    443480959    443487780    443494745   
443501739    443508676 425266541    426315545    443459409    443467030   
443473996    443480967    443487798    443494752    443501747    443508684
425267085    426316634    443459417    443467048    443474002    443480975   
443487806    443494760    443501754    443508692 425267184    426317681   
443459425    443467055    443474010    443480983    443487814    443494778   
443501762    443508700 425267978    426319331    443459433    443467063   
443474028    443480991    443487822    443494786    443501770    443508718
425271590    426319661    443459458    443467071    443474036    443481007   
443487830    443494794    443501788    443508726 425271822    426320263   
443459474    443467089    443474044    443481015    443487855    443494802   
443501796    443508734 425272960    426323267    443459482    443467097   
443474051    443481023    443487863    443494810    443501804    443508742
425277159    426323390    443459490    443467105    443474069    443481031   
443487871    443494828    443501812    443508759 425279411    426323754   
443459508    443467113    443474077    443481049    443487889    443494836   
443501820    443508767 425279627    426324380    443459516    443467121   
443474085    443481056    443487905    443494844    443501838    443508775
425280187    426327359    443459540    443467139    443474093    443481064   
443487913    443494851    443501846    443508783

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443514997    443521851    443528765    443535729    443542584    443549449   
443556287    443563168    443570171    443577044 443515002    443521869   
443528773    443535737    443542592    443549456    443556295    443563176   
443570189    443577051 443515010    443521885    443528781    443535745   
443542600    443549464    443556303    443563184    443570197    443577069
443515028    443521893    443528799    443535752    443542618    443549472   
443556311    443563192    443570205    443577077 443515036    443521901   
443528815    443535760    443542626    443549480    443556329    443563200   
443570213    443577085 443515044    443521919    443528823    443535778   
443542634    443549498    443556337    443563218    443570221    443577093
443515051    443521927    443528831    443535786    443542642    443549506   
443556345    443563226    443570239    443577101 443515069    443521935   
443528849    443535794    443542659    443549514    443556352    443563234   
443570247    443577119 443515077    443521943    443528856    443535810   
443542667    443549522    443556360    443563242    443570254    443577127
443515085    443521950    443528864    443535828    443542675    443549530   
443556378    443563259    443570262    443577135 443515093    443521968   
443528872    443535836    443542683    443549548    443556386    443563267   
443570270    443577143 443515101    443521976    443528880    443535844   
443542691    443549555    443556394    443563275    443570288    443577150
443515127    443521984    443528906    443535869    443542709    443549563   
443556402    443563283    443570296    443577168 443515135    443521992   
443528914    443535877    443542725    443549571    443556410    443563291   
443570304    443577176 443515143    443522008    443528922    443535885   
443542733    443549589    443556428    443563309    443570312    443577184
443515150    443522016    443528930    443535893    443542741    443549597   
443556436    443563317    443570320    443577192 443515168    443522024   
443528948    443535901    443542758    443549605    443556444    443563325   
443570338    443577200 443515176    443522032    443528955    443535919   
443542766    443549613    443556451    443563333    443570346    443577218
443515184    443522040    443528963    443535927    443542774    443549621   
443556469    443563341    443570353    443577226 443515200    443522057   
443528971    443535935    443542782    443549639    443556477    443563358   
443570361    443577234 443515218    443522065    443528989    443535943   
443542790    443549647    443556485    443563366    443570379    443577242
443515226    443522073    443528997    443535950    443542808    443549654   
443556493    443563374    443570387    443577259 443515234    443522081   
443529003    443535968    443542816    443549662    443556501    443563382   
443570395    443577267 443515242    443522099    443529011    443535976   
443542824    443549670    443556519    443563408    443570403    443577275
443515259    443522107    443529029    443535984    443542832    443549688   
443556527    443563416    443570411    443577283 443515267    443522115   
443529037    443535992    443542840    443549696    443556535    443563424   
443570429    443577291 443515275    443522123    443529052    443536008   
443542857    443549704    443556543    443563432    443570437    443577309
443515283    443522131    443529060    443536016    443542865    443549712   
443556550    443563440    443570445    443577317 443515291    443522149   
443529078    443536024    443542873    443549720    443556576    443563457   
443570452    443577325 443515309    443522156    443529086    443536032   
443542881    443549738    443556584    443563465    443570460    443577333
443515317    443522164    443529094    443536040    443542907    443549746   
443556592    443563473    443570478    443577341 443515325    443522172   
443529102    443536057    443542915    443549753    443556600    443563481   
443570486    443577358 443515333    443522180    443529128    443536065   
443542931    443549761    443556618    443563499    443570494    443577366
443515358    443522198    443529136    443536073    443542949    443549779   
443556626    443563507    443570502    443577374 443515366    443522206   
443529144    443536081    443542956    443549787    443556634    443563515   
443570528    443577382 443515382    443522214    443529151    443536099   
443542964    443549795    443556642    443563523    443570536    443577390
443515390    443522222    443529169    443536107    443542972    443549803   
443556659    443563531    443570544    443577408 443515408    443522230   
443529185    443536115    443542980    443549811    443556667    443563549   
443570551    443577416 443515416    443522248    443529193    443536123   
443542998    443549829    443556675    443563556    443570569    443577424
443515424    443522255    443529201    443536131    443543004    443549837   
443556683    443563564    443570577    443577432 443515432    443522263   
443529219    443536149    443543012    443549845    443556691    443563580   
443570585    443577440 443515440    443522271    443529227    443536156   
443543020    443549852    443556709    443563598    443570593    443577457
443515457    443522289    443529235    443536164    443543038    443549860   
443556717    443563606    443570601    443577465 443515465    443522297   
443529250    443536172    443543046    443549878    443556725    443563614   
443570619    443577473 443515473    443522305    443529268    443536198   
443543053    443549886    443556733    443563622    443570627    443577481
443515481    443522313    443529276    443536206    443543061    443549894   
443556741    443563630    443570635    443577499 443515499    443522321   
443529284    443536214    443543079    443549902    443556758    443563648   
443570643    443577507 443515507    443522339    443529292    443536222   
443543087    443549910    443556766    443563655    443570650    443577515
443515515    443522347    443529300    443536230    443543095    443549928   
443556774    443563663    443570668    443577523 443515523    443522354   
443529318    443536248    443543103    443549936    443556782    443563671   
443570676    443577531 443515531    443522362    443529326    443536255   
443543111    443549944    443556790    443563689    443570684    443577549
443515549    443522370    443529334    443536263    443543129    443549951   
443556808    443563697    443570692    443577556 443515556    443522388   
443529342    443536271    443543137    443549969    443556816    443563705   
443570700    443577564 443515564    443522396    443529359    443536289   
443543145    443549977    443556824    443563713    443570718    443577572
443515572    443522404    443529367    443536297    443543152    443549985   
443556832    443563721    443570726    443577580 443515580    443522412   
443529375    443536305    443543160    443549993    443556840    443563739   
443570734    443577598 443515598    443522420    443529383    443536313   
443543178    443550009    443556857    443563747    443570742    443577606
443515606    443522438    443529391    443536321    443543186    443550017   
443556865    443563754    443570759    443577614 443515614    443522446   
443529409    443536339    443543194    443550025    443556873    443563762   
443570767    443577622 443515622    443522453    443529417    443536347   
443543202    443550033    443556881    443563788    443570775    443577648
443515630    443522461    443529425    443536354    443543210    443550041   
443556899    443563796    443570783    443577655 443515648    443522479   
443529433    443536362    443543228    443550058    443556907    443563804   
443570791    443577663 443515655    443522487    443529441    443536370   
443543236    443550066    443556915    443563812    443570809    443577671
443515663    443522495    443529458    443536388    443543244    443550074   
443556923    443563820    443570817    443577689 443515671    443522503   
443529466    443536396    443543251    443550082    443556931    443563838   
443570825    443577697 443515689    443522511    443529474    443536404   
443543269    443550090    443556949    443563846    443570833    443577705
443515697    443522529    443529482    443536412    443543277    443550108   
443556956    443563853    443570841    443577713 443515705    443522537   
443529490    443536420    443543285    443550124    443556964    443563861   
443570858    443577721 443515713    443522545    443529508    443536438   
443543293    443550132    443556972    443563879    443570866    443577739
443515721    443522552    443529516    443536446    443543301    443550140   
443556980    443563887    443570874    443577747 443515739    443522560   
443529524    443536453    443543319    443550165    443556998    443563895   
443570882    443577754 443515747    443522578    443529532    443536461   
443543327    443550173    443557004    443563903    443570890    443577762
443515754    443522586    443529540    443536479    443543335    443550181   
443557012    443563929    443570908    443577770



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

425283918    426327698    443459557    443467154    443474119    443481072   
443487921    443494869    443501853    443508791 425284395    426329603   
443459565    443467162    443474127    443481080    443487939    443494877   
443501861    443508817 425284684    426329835    443459573    443467170   
443474135    443481098    443487947    443494885    443501879    443508825
425284718    426330411    443459581    443467188    443474143    443481106   
443487954    443494893    443501887    443508833 425285756    426332805   
443459599    443467196    443474150    443481114    443487962    443494901   
443501895    443508841 425288891    426333050    443459607    443467204   
443474168    443481122    443487970    443494919    443501903    443508858
425292828    426333431    443459615    443467212    443474176    443481130   
443487988    443494927    443501911    443508866 425295425    426333514   
443459623    443467220    443474184    443481148    443487996    443494935   
443501929    443508874 425295664    426336491    443459631    443467238   
443474192    443481155    443488002    443494943    443501937    443508882
425296563    426337499    443459649    443467246    443474200    443481163   
443488010    443494950    443501945    443508890 425296860    426338497   
443459680    443467261    443474218    443481171    443488028    443494968   
443501960    443508908 425298080    426339446    443459698    443467279   
443474226    443481189    443488036    443494976    443501978    443508916
425298924    426339461    443459706    443467287    443474234    443481197   
443488044    443494984    443501986    443508924 425302692    426340709   
443459722    443467295    443474242    443481205    443488051    443494992   
443502000    443508932 425303286    426341830    443459730    443467303   
443474259    443481213    443488069    443495007    443502018    443508940
425319977    426342523    443459748    443467311    443474267    443481221   
443488077    443495015    443502026    443508957 425323466    426343612   
443459755    443467329    443474275    443481239    443488085    443495023   
443502034    443508965 425325701    426344719    443459763    443467337   
443474283    443481247    443488093    443495031    443502042    443508973
425326709    426345591    443459771    443467345    443474291    443481254   
443488101    443495049    443502059    443508981 425330875    426345641   
443459789    443467352    443474309    443481262    443488119    443495056   
443502067    443508999 425333887    426346730    443459797    443467360   
443474317    443481270    443488127    443495064    443502075    443509005
425307642    426350369    443459805    443467378    443474325    443481288   
443488135    443495072    443502083    443509013 425309192    426350880   
443459813    443467386    443474333    443481296    443488143    443495080   
443502091    443509021 425310737    426351771    443459821    443467394   
443474358    443481304    443488150    443495098    443502109    443509039
425314655    426355566    443459839    443467402    443474366    443481312   
443488168    443495106    443502117    443509047 425318383    426357356   
443459847    443467410    443474374    443481320    443488176    443495114   
443502125    443509054 425318706    426357885    443459854    443467428   
443474382    443481338    443488184    443495122    443502133    443509062
425337573    426359279    443459862    443467436    443474390    443481346   
443488192    443495130    443502141    443509070 425337714    426360590   
443459870    443467444    443474408    443481353    443488200    443495148   
443502158    443509088 425338076    426360897    443459888    443467451   
443474416    443481361    443488218    443495155    443502166    443509104
425340908    426361739    443459896    443467469    443474432    443481379   
443488226    443495163    443502174    443509112 425345618    426362554   
443459904    443467477    443474440    443481387    443488234    443495171   
443502182    443509120 425346020    426364600    443459938    443467485   
443474457    443481395    443488242    443495189    443502190    443509138
425349198    426365425    443459946    443467493    443474465    443481403   
443488259    443495197    443502208    443509153 425351145    426368767   
443459953    443467501    443474473    443481411    443488267    443495205   
443502216    443509161 425351251    426370813    443459961    443467519   
443474481    443481429    443488275    443495213    443502224    443509179
425351301    426371282    443459979    443467527    443474499    443481437   
443488283    443495221    443502232    443509187 425353059    426372702   
443459987    443467535    443474507    443481445    443488291    443495239   
443502240    443509195 425355476    426374542    443459995    443467543   
443474515    443481452    443488309    443495254    443502265    443509203
425358777    426377552    443460001    443467550    443474523    443481460   
443488317    443495262    443502273    443509211 425360252    426378618   
443460027    443467568    443474531    443481478    443488325    443495270   
443502281    443509229 425361292    426379384    443460035    443467576   
443474549    443481486    443488333    443495288    443502299    443509245
425361698    426386405    443460050    443467584    443474572    443481494   
443488341    443495296    443502307    443509252 425370368    426386959   
443460068    443467592    443474580    443481502    443488358    443495304   
443502315    443509260 425370921    426387262    443460076    443467600   
443474598    443481510    443488366    443495312    443502323    443509278
425372323    426387270    443460084    443467618    443474606    443481528   
443488374    443495320    443502331    443509286 425372562    426388054   
443460092    443467626    443474614    443481536    443488382    443495338   
443502349    443509310 425376696    426389235    443460100    443467634   
443474622    443481544    443488390    443495346    443502356    443509328
425376837    426391280    443460126    443467642    443474630    443481551   
443488408    443495353    443502364    443509336 425378486    426394847   
443460134    443467659    443474648    443481569    443488416    443495361   
443502372    443509344 425383205    426395950    443460142    443467667   
443474655    443481577    443488424    443495379    443502380    443509351
425384518    426396099    443460159    443467675    443474663    443481585   
443488440    443495387    443502398    443509369 425387636    426396693   
443460167    443467683    443474671    443481593    443488457    443495403   
443502406    443509377 425388436    426398202    443460175    443467691   
443474689    443481601    443488465    443495411    443502422    443509385
425389699    426399382    443460183    443467709    443474697    443481619   
443488473    443495429    443502448    443509393 425391596    426402137   
443460191    443467717    443474705    443481627    443488481    443495437   
443502455    443509401 425391901    426402905    443460217    443467725   
443474713    443481635    443488499    443495445    443502463    443509419
425392248    426403192    443460225    443467733    443474721    443481643   
443488507    443495452    443502471    443509427 425392859    426403739   
443460233    443467741    443474739    443481650    443488515    443495460   
443502489    443509443 425396314    426412748    443460241    443467758   
443474747    443481668    443488523    443495478    443502497    443509450
425397197    426415105    443460258    443467766    443474754    443481676   
443488531    443495486    443502505    443509468 425401361    426415113   
443460266    443467774    443474762    443481684    443488549    443495494   
443502513    443509476 425404027    426415394    443460274    443467782   
443474770    443481692    443488556    443495502    443502521    443509484
425404167    426417416    443460282    443467790    443474788    443481700   
443488564    443495510    443502539    443509492 425408689    426418950   
443460290    443467808    443474796    443481718    443488572    443495528   
443502547    443509500 425410255    426421269    443460308    443467816   
443474804    443481726    443488580    443495536    443502554    443509518
425410925    426421459    443460316    443467824    443474812    443481734   
443488598    443495551    443502562    443509526 425411956    426423216   
443460332    443467832    443474820    443481742    443488606    443495569   
443502570    443509534 425412459    426423968    443460340    443467840   
443474846    443481759    443488614    443495577    443502588    443509542
425412806    426426094    443460357    443467857    443474853    443481767   
443488622    443495585    443502596    443509559 425413135    426426300   
443460365    443467865    443474861    443481775    443488630    443495593   
443502604    443509567 425413523    426426532    443460399    443467873   
443474879    443481783    443488655    443495601    443502612    443509575
425414489    426426623    443460407    443467881    443474887    443481791   
443488663    443495619    443502620    443509583

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443515762    443522594    443529557    443536487    443543343    443550199   
443557038    443563937    443570916    443577788 443515770    443522602   
443529565    443536495    443543350    443550215    443557046    443563945   
443570924    443577796 443515788    443522610    443529573    443536503   
443543368    443550223    443557053    443563952    443570957    443577812
443515796    443522628    443529581    443536511    443543376    443550231   
443557061    443563960    443570965    443577820 443515804    443522636   
443529599    443536529    443543384    443550249    443557079    443563978   
443570973    443577838 443515812    443522644    443529607    443536537   
443543392    443550256    443557087    443563986    443570981    443577846
443515820    443522651    443529623    443536545    443543400    443550264   
443557103    443563994    443570999    443577853 443515838    443522669   
443529649    443536552    443543418    443550272    443557111    443564000   
443571005    443577861 443515846    443522677    443529656    443536560   
443543426    443550280    443557129    443564018    443571013    443577879
443515853    443522685    443529664    443536578    443543434    443550298   
443557137    443564026    443571021    443577887 443515861    443522693   
443529672    443536586    443543442    443550306    443557145    443564034   
443571039    443577895 443515879    443522701    443529680    443536594   
443543459    443550314    443557152    443564042    443571047    443577903
443515887    443522719    443529698    443536602    443543467    443550322   
443557160    443564059    443571054    443577911 443515895    443522727   
443529706    443536610    443543475    443550330    443557178    443564067   
443571062    443577929 443515903    443522735    443529714    443536628   
443543483    443550348    443557186    443564083    443571070    443577937
443515911    443522743    443529722    443536636    443543491    443550355   
443557194    443564091    443571088    443577945 443515929    443522750   
443529730    443536644    443543509    443550363    443557202    443564109   
443571096    443577960 443515937    443522768    443529748    443536651   
443543517    443550371    443557210    443564117    443571104    443577978
443515945    443522776    443529755    443536669    443543525    443550389   
443557228    443564125    443571112    443577986 443515952    443522784   
443529763    443536677    443543541    443550397    443557236    443564133   
443571120    443577994 443515960    443522792    443529771    443536685   
443543558    443550405    443557244    443564158    443571138    443578000
443515978    443522800    443529789    443536693    443543566    443550413   
443557251    443564166    443571146    443578018 443515994    443522818   
443529797    443536701    443543574    443550421    443557269    443564174   
443571153    443578026 443516000    443522826    443529805    443536719   
443543582    443550447    443557277    443564182    443571161    443578034
443516018    443522834    443529813    443536727    443543590    443550454   
443557285    443564190    443571179    443578042 443516026    443522859   
443529821    443536735    443543608    443550462    443557293    443564208   
443571187    443578059 443516034    443522867    443529839    443536743   
443543616    443550470    443557301    443564216    443571195    443578067
443516042    443522875    443529847    443536750    443543624    443550488   
443557319    443564224    443571203    443578075 443516067    443522883   
443529862    443536768    443543632    443550496    443557327    443564232   
443571211    443578083 443516075    443522891    443529870    443536776   
443543640    443550504    443557335    443564240    443571229    443578091
443516083    443522909    443529888    443536784    443543657    443550512   
443557343    443564257    443571237    443578109 443516091    443522925   
443529896    443536792    443543665    443550520    443557350    443564265   
443571245    443578117 443516109    443522933    443529904    443536800   
443543673    443550538    443557368    443564273    443571252    443578125
443516117    443522941    443529912    443536818    443543681    443550553   
443557376    443564281    443571260    443578133 443516125    443522958   
443529920    443536826    443543699    443550561    443557384    443564299   
443571278    443578141 443516133    443522966    443529938    443536834   
443543707    443550579    443557392    443564307    443571286    443578158
443516141    443522974    443529946    443536842    443543715    443550587   
443557400    443564315    443571294    443578166 443516158    443522982   
443529953    443536859    443543723    443550595    443557418    443564323   
443571302    443578174 443516166    443522990    443529961    443536867   
443543731    443550603    443557426    443564331    443571310    443578182
443516174    443523006    443529979    443536875    443543749    443550611   
443557434    443564349    443571328    443578190 443516182    443523022   
443529987    443536883    443543756    443550629    443557442    443564356   
443571336    443578208 443516190    443523030    443529995    443536891   
443543764    443550637    443557459    443564364    443571344    443578216
443516208    443523048    443530001    443536909    443543772    443550645   
443557467    443564372    443571351    443578224 443516216    443523055   
443530019    443536917    443543780    443550652    443557475    443564380   
443571369    443578232 443516224    443523063    443530027    443536925   
443543798    443550660    443557483    443564398    443571377    443578240
443516232    443523071    443530035    443536933    443543806    443550678   
443557491    443564406    443571385    443578257 443516240    443523089   
443530043    443536941    443543814    443550686    443557509    443564414   
443571393    443578265 443516257    443523097    443530050    443536958   
443543822    443550694    443557517    443564422    443571419    443578273
443516265    443523105    443530068    443536966    443543830    443550702   
443557525    443564430    443571427    443578281 443516273    443523113   
443530076    443536974    443543848    443550710    443557533    443564448   
443571435    443578299 443516281    443523139    443530084    443536982   
443543855    443550728    443557541    443564455    443571443    443578307
443516299    443523147    443530092    443536990    443543863    443550744   
443557558    443564463    443571450    443578315 443516307    443523154   
443530100    443537006    443543871    443550751    443557566    443564471   
443571468    443578331 443516315    443523162    443530118    443537014   
443543889    443550769    443557574    443564489    443571476    443578349
443516323    443523170    443530126    443537022    443543897    443550777   
443557582    443564497    443571484    443578356 443516331    443523188   
443530134    443537030    443543905    443550785    443557590    443564505   
443571492    443578364 443516349    443523196    443530142    443537048   
443543913    443550793    443557608    443564513    443571500    443578372
443516356    443523204    443530159    443537055    443543921    443550801   
443557616    443564521    443571518    443578398 443516364    443523212   
443530167    443537063    443543939    443550819    443557624    443564539   
443571526    443578406 443516372    443523220    443530175    443537071   
443543947    443550827    443557632    443564547    443571534    443578414
443516380    443523238    443530183    443537089    443543954    443550835   
443557640    443564554    443571542    443578422 443516398    443523246   
443530191    443537097    443543962    443550843    443557665    443564562   
443571559    443578430 443516406    443523253    443530209    443537105   
443543970    443550850    443557673    443564570    443571567    443578455
443516414    443523261    443530217    443537113    443543988    443550868   
443557681    443564588    443571575    443578463 443516422    443523279   
443530225    443537121    443543996    443550876    443557707    443564596   
443571583    443578471 443516430    443523287    443530233    443537139   
443544002    443550884    443557715    443564604    443571591    443578489
443516448    443523295    443530241    443537147    443544010    443550892   
443557723    443564612    443571609    443578497 443516455    443523303   
443530258    443537154    443544028    443550900    443557731    443564638   
443571617    443578505 443516463    443523311    443530266    443537162   
443544036    443550918    443557749    443564646    443571625    443578513
443516471    443523329    443530274    443537188    443544044    443550926   
443557756    443564653    443571633    443578521 443516489    443523337   
443530282    443537196    443544051    443550934    443557764    443564661   
443571641    443578539 443516497    443523345    443530290    443537204   
443544077    443550942    443557772    443564679    443571658    443578547
443516505    443523352    443530308    443537212    443544085    443550959   
443557780    443564687    443571666    443578554



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

425420387    426431847    443460415    443467899    443474895    443481809   
443488671    443495627    443502638    443509591 425426228    426431912   
443460423    443467907    443474903    443481817    443488689    443495635   
443502646    443509609 425429057    426433827    443460431    443467915   
443474911    443481825    443488697    443495643    443502653    443509617
425429073    426434106    443460449    443467923    443474929    443481833   
443488705    443495650    443502661    443509625 425429321    426434700   
443460456    443467931    443474937    443481841    443488713    443495668   
443502679    443509633 425430261    426434858    443460464    443467949   
443474945    443481858    443488721    443495676    443502687    443509641
425431194    426435780    443460472    443467956    443474952    443481866   
443488739    443495684    443502695    443509658 425431475    426436390   
443460480    443467964    443474960    443481874    443488747    443495692   
443502703    443509666 425433752    426436788    443460506    443467972   
443474978    443481882    443488754    443495700    443502711    443509674
425434305    426436820    443460514    443467980    443474986    443481890   
443488762    443495718    443502729    443509682 425437951    426439451   
443460522    443467998    443474994    443481908    443488770    443495726   
443502737    443509690 425440708    426442539    443460530    443468004   
443475009    443481916    443488788    443495742    443502745    443509708
425444262    426443339    443460548    443468012    443475017    443481924   
443488796    443495759    443502752    443509716 425444387    426443834   
443460555    443468020    443475025    443481932    443488804    443495767   
443502760    443509724 425444627    426444295    443460563    443468038   
443475033    443481940    443488820    443495775    443502778    443509732
425450483    426446985    443460571    443468046    443475041    443481957   
443488838    443495783    443502786    443509740 425453040    426447272   
443460597    443468053    443475058    443481965    443488846    443495791   
443502794    443509757 425453149    426448197    443460605    443468061   
443475074    443481973    443488853    443495809    443502802    443509765
425454170    426448809    443460613    443468079    443475082    443481981   
443488861    443495817    443502810    443509773 425454295    426449948   
443460621    443468087    443475090    443481999    443488879    443495825   
443502828    443509781 425455268    426451027    443460639    443468095   
443475108    443482005    443488887    443495833    443502836    443509799
425456472    426451035    443460647    443468103    443475116    443482013   
443488895    443495841    443502844    443509807 425457603    426453866   
443460654    443468111    443475124    443482021    443488903    443495858   
443502851    443509815 425458650    426454096    443460662    443468129   
443475132    443482039    443488911    443495866    443502869    443509823
425461126    426457461    443460670    443468137    443475140    443482047   
443488929    443495874    443502877    443509831 425463593    426458238   
443460688    443468145    443475157    443482054    443488937    443495882   
443502885    443509849 425466984    426460200    443460696    443468152   
443475165    443482062    443488945    443495908    443502893    443509856
425469566    426460473    443460704    443468160    443475173    443482070   
443488952    443495916    443502901    443509864 425470200    426462107   
443460720    443468178    443475181    443482088    443488960    443495924   
443502919    443509872 425473311    426464079    443460746    443468186   
443475199    443482096    443488978    443495932    443502927    443509880
425473501    426466173    443460753    443468194    443475207    443482104   
443488986    443495940    443502935    443509898 425474335    426467155   
443460761    443468202    443475215    443482112    443488994    443495957   
443502943    443509906 425475845    426468740    443460779    443468210   
443475223    443482120    443489000    443495965    443502950    443509914
425476140    426468955    443460787    443468228    443475231    443482138   
443489018    443495973    443502968    443509922 425476157    426469219   
443460795    443468236    443475249    443482146    443489026    443495981   
443502976    443509930 425478971    426469722    443460803    443468244   
443475256    443482153    443489034    443495999    443502984    443509948
425479219    426470647    443460811    443468251    443475264    443482161   
443489059    443496005    443502992    443509955 425479904    426471694   
443460829    443468277    443475280    443482179    443489067    443496013   
443503008    443509963 425480696    426472718    443460837    443468285   
443475298    443482187    443489083    443496021    443503016    443509971
425482072    426473252    443460845    443468293    443475306    443482195   
443489091    443496039    443503024    443509989 425482148    426473443   
443460860    443468301    443475314    443482203    443489109    443496047   
443503032    443509997 425482841    426474870    443460878    443468319   
443475322    443482211    443489117    443496054    443503040    443510003
425487774    426475521    443460886    443468327    443475330    443482229   
443489125    443496062    443503057    443510011 425487790    426476545   
443460902    443468335    443475355    443482237    443489133    443496070   
443503065    443510029 425489747    426476768    443460910    443468343   
443475363    443482245    443489141    443496088    443503073    443510037
425489846    426478020    443460928    443468350    443475371    443482252   
443489158    443496096    443503081    443510045 425493863    426479200   
443460936    443468368    443475397    443482260    443489174    443496104   
443503099    443510052 425497351    426481073    443460944    443468376   
443475405    443482278    443489182    443496112    443503107    443510060
425500667    426482477    443460951    443468384    443475413    443482286   
443489190    443496120    443503115    443510078 425500774    426482519   
443460969    443468400    443475421    443482294    443489208    443496138   
443503123    443510086 425505500    426482527    443460977    443468418   
443475439    443482302    443489224    443496146    443503131    443510094
425507175    426487013    443460985    443468426    443475447    443482310   
443489232    443496153    443503149    443510102 425507647    426488318   
443460993    443468434    443475454    443482328    443489240    443496161   
443503156    443510110 425509676    426488714    443461009    443468442   
443475462    443482336    443489257    443496179    443503164    443510128
425510815    426488854    443461017    443468459    443475470    443482344   
443489265    443496187    443503172    443510144 425512753    426489522   
443461025    443468467    443475488    443482351    443489273    443496195   
443503180    443510151 425513926    426490140    443461033    443468475   
443475496    443482369    443489281    443496203    443503198    443510169
425517166    426490314    443461041    443468483    443475504    443482377   
443489299    443496211    443503206    443510177 425517380    426490348   
443461066    443468491    443475512    443482385    443489307    443496229   
443503214    443510185 425517422    426491445    443461082    443468509   
443475520    443482393    443489315    443496237    443503222    443510193
425517547    426493045    443461090    443468517    443475538    443482401   
443489323    443496245    443503230    443510201 425520657    426499711   
443461108    443468525    443475546    443482419    443489331    443496252   
443503248    443510219 425520855    426501193    443461116    443468533   
443475553    443482435    443489349    443496260    443503255    443510227
425521911    426503330    443461124    443468541    443475561    443482443   
443489364    443496278    443503263    443510235 425522109    426503819   
443461132    443468558    443475579    443482450    443489372    443496286   
443503271    443510243 425523412    426504882    443461165    443468566   
443475587    443482468    443489380    443496294    443503289    443510250
425523495    426506192    443461173    443468574    443475595    443482476   
443489398    443496302    443503297    443510268 425524816    426507935   
443461181    443468582    443475603    443482484    443489406    443496310   
443503305    443510276 425526001    426508602    443461199    443468608   
443475611    443482492    443489414    443496328    443503313    443510284
425526142    426509097    443461207    443468616    443475629    443482500   
443489422    443496336    443503321    443510292 425527397    426509527   
443461231    443468632    443475637    443482518    443489430    443496344   
443503339    443510300 425534526    426510111    443461249    443468640   
443475645    443482526    443489448    443496351    443503347    443510318
425536133    426511382    443461272    443468657    443475652    443482534   
443489455    443496369    443503354    443510326

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443516513    443523360    443530316    443537220    443544093    443550967   
443557798    443564695    443571674    443578562 443516521    443523378   
443530324    443537238    443544101    443550975    443557806    443564703   
443571682    443578570 443516539    443523386    443530332    443537246   
443544119    443550983    443557814    443564711    443571690    443578588
443516547    443523394    443530340    443537253    443544127    443550991   
443557822    443564729    443571708    443578596 443516554    443523402   
443530357    443537261    443544135    443551007    443557830    443564737   
443571716    443578604 443516562    443523410    443530365    443537279   
443544143    443551015    443557848    443564752    443571724    443578612
443516570    443523428    443530373    443537287    443544150    443551023   
443557855    443564760    443571732    443578620 443516588    443523436   
443530381    443537295    443544168    443551031    443557863    443564778   
443571740    443578638 443516596    443523444    443530399    443537311   
443544176    443551049    443557871    443564786    443571757    443578646
443516604    443523451    443530407    443537329    443544184    443551056   
443557889    443564794    443571765    443578653 443516612    443523469   
443530415    443537337    443544192    443551064    443557897    443564802   
443571773    443578661 443516620    443523477    443530423    443537345   
443544200    443551072    443557905    443564810    443571781    443578679
443516638    443523485    443530431    443537352    443544218    443551080   
443557913    443564828    443571799    443578687 443516646    443523493   
443530449    443537360    443544226    443551098    443557921    443564836   
443571807    443578695 443516653    443523501    443530456    443537386   
443544234    443551106    443557939    443564844    443571815    443578703
443516661    443523519    443530464    443537394    443544242    443551114   
443557947    443564851    443571823    443578711 443516679    443523527   
443530472    443537402    443544259    443551122    443557954    443564869   
443571831    443578729 443516687    443523535    443530480    443537410   
443544267    443551130    443557962    443564877    443571849    443578737
443516695    443523543    443530498    443537428    443544275    443551148   
443557970    443564885    443571856    443578745 443516703    443523550   
443530506    443537436    443544283    443551155    443557988    443564893   
443571864    443578752 443516711    443523568    443530514    443537444   
443544291    443551163    443557996    443564901    443571880    443578778
443516729    443523576    443530522    443537451    443544309    443551171   
443558002    443564919    443571898    443578786 443516737    443523584   
443530530    443537469    443544317    443551189    443558010    443564927   
443571906    443578794 443516745    443523592    443530548    443537477   
443544325    443551197    443558028    443564935    443571914    443578802
443516752    443523600    443530555    443537485    443544333    443551205   
443558036    443564943    443571922    443578810 443516760    443523618   
443530563    443537493    443544341    443551213    443558044    443564950   
443571930    443578828 443516778    443523626    443530571    443537501   
443544358    443551221    443558051    443564968    443571955    443578836
443516786    443523634    443530589    443537519    443544366    443551239   
443558077    443564976    443571963    443578844 443516794    443523642   
443530597    443537527    443544374    443551247    443558085    443564984   
443571971    443578851 443516802    443523659    443530605    443537535   
443544382    443551254    443558093    443564992    443571989    443578869
443516810    443523667    443530613    443537543    443544390    443551262   
443558101    443565007    443571997    443578877 443516828    443523675   
443530621    443537550    443544408    443551270    443558119    443565015   
443572003    443578885 443516836    443523683    443530639    443537568   
443544416    443551288    443558127    443565023    443572011    443578893
443516844    443523691    443530647    443537576    443544424    443551296   
443558135    443565031    443572029    443578901 443516851    443523717   
443530654    443537584    443544432    443551304    443558143    443565049   
443572037    443578919 443516869    443523725    443530662    443537592   
443544440    443551312    443558150    443565056    443572045    443578927
443516877    443523733    443530670    443537600    443544457    443551320   
443558168    443565064    443572052    443578935 443516885    443523758   
443530688    443537618    443544465    443551338    443558176    443565072   
443572060    443578943 443516893    443523766    443530696    443537626   
443544473    443551346    443558184    443565080    443572078    443578950
443516901    443523774    443530704    443537634    443544481    443551353   
443558192    443565098    443572086    443578968 443516919    443523782   
443530712    443537642    443544499    443551361    443558200    443565106   
443572094    443578976 443516927    443523790    443530720    443537659   
443544523    443551379    443558218    443565114    443572102    443578984
443516935    443523808    443530738    443537667    443544531    443551387   
443558226    443565122    443572110    443578992 443516943    443523816   
443530746    443537675    443544549    443551395    443558234    443565130   
443572136    443579008 443516950    443523824    443530753    443537683   
443544556    443551403    443558242    443565148    443572151    443579024
443516968    443523832    443530761    443537691    443544564    443551411   
443558259    443565155    443572177    443579032 443516976    443523840   
443530779    443537717    443544572    443551429    443558267    443565163   
443572185    443579040 443516984    443523857    443530787    443537725   
443544580    443551437    443558275    443565171    443572193    443579057
443516992    443523865    443530795    443537733    443544606    443551445   
443558283    443565189    443572201    443579065 443517008    443523873   
443530803    443537741    443544614    443551452    443558291    443565197   
443572219    443579073 443517016    443523881    443530811    443537758   
443544622    443551460    443558309    443565205    443572227    443579081
443517024    443523899    443530829    443537766    443544630    443551478   
443558317    443565213    443572235    443579099 443517032    443523907   
443530837    443537774    443544648    443551486    443558325    443565221   
443572243    443579107 443517040    443523915    443530845    443537782   
443544655    443551494    443558333    443565239    443572250    443579115
443517057    443523923    443530852    443537790    443544663    443551502   
443558341    443565247    443572268    443579123 443517073    443523931   
443530860    443537808    443544671    443551510    443558358    443565254   
443572276    443579131 443517081    443523949    443530878    443537816   
443544689    443551528    443558366    443565262    443572284    443579149
443517099    443523956    443530886    443537824    443544697    443551536   
443558374    443565270    443572292    443579156 443517107    443523964   
443530894    443537832    443544705    443551544    443558382    443565288   
443572300    443579164 443517115    443523972    443530902    443537840   
443544713    443551551    443558390    443565296    443572318    443579172
443517123    443523980    443530910    443537857    443544721    443551569   
443558408    443565304    443572326    443579180 443517131    443523998   
443530928    443537865    443544739    443551577    443558416    443565312   
443572334    443579198 443517149    443524004    443530936    443537873   
443544747    443551585    443558424    443565320    443572342    443579206
443517156    443524012    443530944    443537881    443544754    443551593   
443558432    443565338    443572359    443579214 443517164    443524020   
443530951    443537899    443544762    443551601    443558440    443565346   
443572367    443579222 443517172    443524038    443530969    443537907   
443544770    443551619    443558457    443565353    443572375    443579248
443517180    443524046    443530977    443537915    443544788    443551627   
443558465    443565361    443572383    443579255 443517198    443524053   
443530985    443537923    443544796    443551635    443558473    443565379   
443572391    443579263 443517206    443524061    443530993    443537931   
443544804    443551643    443558481    443565387    443572409    443579271
443517214    443524079    443531009    443537949    443544812    443551650   
443558499    443565395    443572417    443579289 443517222    443524087   
443531017    443537956    443544820    443551668    443558507    443565403   
443572425    443579297 443517230    443524095    443531025    443537964   
443544838    443551676    443558515    443565411    443572433    443579313
443517248    443524103    443531033    443537972    443544846    443551684   
443558523    443565429    443572441    443579321



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

425546678    426512174    443461280    443468665    443475660    443482542   
443489463    443496377    443503362    443510334 425548252    426513073   
443461298    443468673    443475678    443482559    443489471    443496385   
443503370    443510342 425548351    426515516    443461314    443468681   
443475686    443482567    443489489    443496393    443503388    443510359
425548500    426517272    443461322    443468699    443475694    443482575   
443489497    443496401    443503396    443510367 425549011    426518619   
443461330    443468707    443475702    443482583    443489505    443496419   
443503404    443510375 425549243    426519328    443461348    443468715   
443475710    443482591    443489513    443496427    443503412    443510383
425555638    426526067    443461363    443468723    443475736    443482609   
443489521    443496443    443503420    443510391 425556172    426526943   
443461371    443468731    443475744    443482617    443489539    443496450   
443503438    443510409 425559994    426527040    443461389    443468749   
443475751    443482625    443489547    443496468    443503446    443510417
425565223    426528006    443461397    443468756    443475769    443482633   
443489554    443496476    443503453    443510425 425565595    426529913   
443461413    443468764    443475785    443482658    443489562    443496484   
443503461    443510433 425565629    426530580    443461421    443468772   
443475793    443482666    443489570    443496492    443503479    443510441
425567476    426530747    443461439    443468780    443475801    443482674   
443489588    443496500    443503487    443510458 425569738    426530887   
443461454    443468798    443475819    443482682    443489596    443496518   
443503495    443510466 425574456    426534269    443461462    443468806   
443475827    443482690    443489604    443496526    443503503    443510474
425575495    426535209    443461470    443468814    443475835    443482708   
443489612    443496534    443503511    443510482 425577202    426535316   
443461496    443468822    443475843    443482716    443489620    443496542   
443503529    443510490 425579612    426536892    443461504    443468830   
443475850    443482724    443489638    443496559    443503537    443510508
425580289    426540118    443461512    443468848    443475868    443482732   
443489646    443496567    443503545    443510516 425582939    426540357   
443461520    443468855    443475876    443482740    443489653    443496583   
443503552    443510524 425584810    426540803    443461538    443468863   
443475884    443482757    443489661    443496591    443503560    443510532
425585460    426543328    443461546    443468871    443475892    443482765   
443489679    443496609    443503578    443510540 425587342    426543492   
443461553    443468889    443475900    443482773    443489687    443496617   
443503586    443510557 425587888    426544284    443461579    443468897   
443475918    443482781    443489695    443496625    443503594    443510565
425592177    426545380    443461587    443468905    443475926    443482799   
443489703    443496633    443503602    443510573 425592318    426545687   
443461595    443468913    443475934    443482807    443489711    443496658   
443503610    443510581 425595345    426546339    443461611    443468921   
443475942    443482815    443489729    443496666    443503628    443510607
425596608    426547139    443461629    443468939    443475959    443482823   
443489737    443496674    443503636    443510615 425598521    426547212   
443461637    443468947    443475967    443482831    443489745    443496682   
443503644    443510623 425600301    426547220    443461645    443468954   
443475975    443482849    443489752    443496690    443503651    443510631
425601440    426547444    443461660    443468962    443475983    443482856   
443489760    443496708    443503669    443510649 425601630    426548855   
443461678    443468970    443475991    443482864    443489778    443496716   
443503677    443510656 425604246    426549754    443461686    443468988   
443476007    443482872    443489786    443496724    443503685    443510664
425607892    426553079    443461694    443468996    443476015    443482880   
443489794    443496732    443503693    443510672 425607975    426553475   
443461702    443469002    443476023    443482898    443489802    443496740   
443503701    443510680 425611035    426553715    443461744    443469010   
443476031    443482914    443489810    443496757    443503719    443510698
425612561    426554135    443461751    443469028    443476049    443482922   
443489828    443496765    443503727    443510706 425612900    426556080   
443461769    443469036    443476056    443482930    443489836    443496773   
443503735    443510714 425614138    426556205    443461793    443469044   
443476064    443482955    443489844    443496781    443503743    443510722
425617032    426557658    443461819    443469051    443476072    443482963   
443489851    443496799    443503750    443510730 425617982    426559431   
443461827    443469069    443476080    443482971    443489869    443496807   
443503768    443510748 425619392    426559787    443461835    443469077   
443476098    443482989    443489877    443496815    443503776    443510755
425620390    426560611    443461843    443469085    443476114    443482997   
443489885    443496823    443503784    443510763 425621786    426562450   
443461850    443469093    443476122    443483003    443489893    443496831   
443503792    443510771 425621968    426568739    443461868    443469101   
443476130    443483011    443489919    443496849    443503800    443510789
425624277    426570347    443461884    443469119    443476148    443483029   
443489927    443496856    443503818    443510797 425625407    426570693   
443461892    443469127    443476155    443483037    443489935    443496872   
443503826    443510805 425627155    426572624    443461918    443469135   
443476163    443483045    443489943    443496880    443503834    443510813
425628153    426573416    443461926    443469143    443476171    443483052   
443489950    443496898    443503842    443510821 425630001    426575692   
443461934    443469150    443476189    443483060    443489968    443496906   
443503859    443510839 425633005    426576518    443461942    443469168   
443476197    443483078    443489976    443496914    443503867    443510847
425633500    426577284    443461959    443469176    443476205    443483086   
443489984    443496922    443503875    443510862 425636867    426577565   
443461967    443469184    443476221    443483094    443489992    443496930   
443503883    443510870 425637782    426578951    443461975    443469192   
443476239    443483102    443490008    443496948    443503891    443510888
425638657    426584934    443461983    443469200    443476247    443483110   
443490016    443496955    443503909    443510896 425638707    426585352   
443461991    443469218    443476254    443483128    443490024    443496963   
443503917    443510904 425638871    426586012    443462007    443469226   
443476262    443483136    443490032    443496971    443503925    443510912
425639010    426586996    443462015    443469234    443476270    443483144   
443490040    443496989    443503941    443510920 425640448    426592895   
443462023    443469242    443476288    443483151    443490057    443496997   
443503958    443510946 425643475    426594354    443462031    443469259   
443476296    443483169    443490065    443497003    443503966    443510953
425644424    426599650    443462056    443469267    443476304    443483177   
443490073    443497011    443503974    443510961 425644614    426600631   
443462064    443469275    443476312    443483185    443490081    443497029   
443503982    443510979 425644978    426692737    443462072    443469283   
443476320    443483193    443490099    443497037    443503990    443510987
425647351    432877157    443462080    443469291    443476338    443483201   
443490107    443497045    443504006    443510995 425647609    432892032   
443462098    443469309    443476346    443483219    443490115    443497052   
443504014    443511001 425649720    432896629    443462114    443469325   
443476361    443483227    443490123    443497060    443504022    443511019
425649936    432943611    443462130    443469333    443476379    443483235   
443490131    443497078    443504030    443511027 425650306    432951499   
443462155    443469341    443476387    443483243    443490149    443497086   
443504048    443511035 425650454    432958528    443462163    443469358   
443476395    443483250    443490156    443497094    443504055    443511050
425651155    433540408    443462171    443469366    443476403    443483268   
443490164    443497102    443504063    443511068 425652393    433650652   
443462189    443469374    443476411    443483276    443490172    443497128   
443504071    443511076 425653193    433674785    443462197    443469382   
443476429    443483284    443490180    443497136    443504089    443511084
425654225    433677499    443462213    443469390    443476437    443483292   
443490198    443497144    443504105    443511092

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443517255    443524111    443531041    443537980    443544853    443551692   
443558531    443565437    443572458    443579339 443517263    443524137   
443531058    443537998    443544879    443551700    443558549    443565445   
443572466    443579347 443517271    443524145    443531066    443538004   
443544887    443551718    443558556    443565452    443572474    443579354
443517289    443524152    443531074    443538012    443544895    443551726   
443558564    443565460    443572482    443579362 443517297    443524160   
443531082    443538020    443544903    443551734    443558572    443565486   
443572490    443579370 443517305    443524178    443531090    443538038   
443544911    443551742    443558580    443565494    443572508    443579388
443517313    443524186    443531108    443538053    443544929    443551759   
443558598    443565502    443572516    443579396 443517321    443524194   
443531116    443538061    443544937    443551767    443558606    443565510   
443572524    443579404 443517339    443524202    443531124    443538079   
443544945    443551775    443558614    443565528    443572532    443579412
443517347    443524228    443531132    443538087    443544952    443551783   
443558622    443565536    443572540    443579420 443517354    443524236   
443531140    443538095    443544960    443551791    443558630    443565544   
443572557    443579438 443517362    443524244    443531157    443538103   
443544978    443551809    443558648    443565551    443572565    443579446
443517370    443524251    443531165    443538111    443544986    443551817   
443558655    443565569    443572573    443579453 443517388    443524269   
443531173    443538129    443544994    443551825    443558663    443565577   
443572581    443579461 443517396    443524277    443531181    443538137   
443545009    443551833    443558671    443565585    443572599    443579479
443517404    443524285    443531199    443538145    443545017    443551841   
443558689    443565593    443572607    443579487 443517412    443524293   
443531207    443538152    443545025    443551858    443558697    443565601   
443572615    443579495 443517420    443524301    443531215    443538160   
443545033    443551866    443558705    443565619    443572623    443579503
443517438    443524319    443531223    443538178    443545041    443551874   
443558713    443565627    443572631    443579511 443517446    443524327   
443531231    443538186    443545058    443551882    443558721    443565635   
443572649    443579529 443517453    443524335    443531249    443538194   
443545066    443551890    443558739    443565643    443572656    443579537
443517461    443524343    443531256    443538202    443545074    443551908   
443558747    443565650    443572664    443579545 443517479    443524350   
443531264    443538210    443545082    443551916    443558754    443565668   
443572672    443579552 443517487    443524368    443531272    443538228   
443545090    443551924    443558762    443565676    443572680    443579578
443517495    443524376    443531280    443538244    443545108    443551932   
443558770    443565684    443572698    443579586 443517503    443524384   
443531306    443538251    443545116    443551940    443558788    443565692   
443572706    443579594 443517511    443524392    443531314    443538269   
443545124    443551957    443558796    443565700    443572714    443579602
443517529    443524400    443531322    443538277    443545132    443551965   
443558804    443565718    443572722    443579610 443517537    443524418   
443531330    443538285    443545140    443551973    443558812    443565726   
443572730    443579628 443517545    443524426    443531348    443538293   
443545157    443551981    443558820    443565734    443572748    443579644
443517552    443524434    443531355    443538301    443545165    443551999   
443558838    443565742    443572755    443579651 443517560    443524442   
443531363    443538319    443545173    443552005    443558846    443565759   
443572763    443579669 443517578    443524459    443531371    443538327   
443545181    443552013    443558853    443565775    443572771    443579677
443517586    443524467    443531389    443538335    443545199    443552021   
443558861    443565783    443572789    443579685 443517594    443524475   
443531397    443538343    443545207    443552039    443558879    443565791   
443572797    443579693 443517602    443524483    443531405    443538350   
443545223    443552047    443558895    443565809    443572805    443579701
443517610    443524491    443531413    443538368    443545231    443552054   
443558903    443565817    443572821    443579719 443517628    443524509   
443531421    443538376    443545249    443552062    443558911    443565825   
443572839    443579727 443517636    443524517    443531439    443538384   
443545256    443552070    443558929    443565833    443572847    443579735
443517644    443524525    443531447    443538392    443545264    443552088   
443558937    443565841    443572854    443579743 443517669    443524533   
443531454    443538400    443545272    443552096    443558945    443565866   
443572862    443579750 443517677    443524541    443531462    443538418   
443545280    443552104    443558952    443565874    443572870    443579768
443517685    443524558    443531470    443538426    443545298    443552112   
443558960    443565882    443572888    443579776 443517693    443524566   
443531488    443538434    443545306    443552120    443558978    443565890   
443572896    443579784 443517701    443524574    443531496    443538442   
443545314    443552138    443558986    443565908    443572904    443579792
443517719    443524582    443531504    443538459    443545322    443552146   
443558994    443565916    443572912    443579800 443517727    443524590   
443531512    443538467    443545330    443552153    443559000    443565924   
443572920    443579818 443517735    443524608    443531520    443538475   
443545348    443552161    443559018    443565932    443572938    443579826
443517743    443524616    443531538    443538483    443545355    443552179   
443559034    443565940    443572946    443579834 443517750    443524624   
443531546    443538491    443545363    443552187    443559042    443565957   
443572953    443579842 443517768    443524632    443531553    443538509   
443545371    443552195    443559067    443565965    443572961    443579859
443517776    443524640    443531561    443538517    443545389    443552203   
443559075    443565973    443572979    443579867 443517784    443524657   
443531579    443538525    443545397    443552211    443559083    443565981   
443572987    443579875 443517792    443524665    443531587    443538533   
443545405    443552229    443559091    443565999    443572995    443579883
443517800    443524673    443531595    443538541    443545413    443552237   
443559109    443566005    443573001    443579891 443517818    443524681   
443531603    443538558    443545421    443552245    443559117    443566013   
443573019    443579909 443517826    443524699    443531611    443538566   
443545439    443552252    443559125    443566021    443573027    443579917
443517834    443524707    443531629    443538582    443545447    443552260   
443559133    443566039    443573035    443579925 443517842    443524715   
443531637    443538590    443545454    443552278    443559141    443566047   
443573043    443579941 443517859    443524723    443531645    443538608   
443545462    443552286    443559158    443566054    443573050    443579958
443517867    443524731    443531652    443538616    443545470    443552294   
443559166    443566062    443573068    443579966 443517875    443524749   
443531660    443538624    443545488    443552302    443559174    443566088   
443573076    443579974 443517883    443524756    443531678    443538632   
443545496    443552310    443559182    443566096    443573084    443579982
443517891    443524764    443531686    443538640    443545504    443552328   
443559190    443566104    443573092    443579990 443517909    443524772   
443531694    443538657    443545520    443552336    443559208    443566112   
443573100    443580006 443517917    443524780    443531702    443538673   
443545538    443552344    443559216    443566120    443573118    443580014
443517925    443524798    443531710    443538681    443545546    443552351   
443559224    443566138    443573126    443580022 443517933    443524806   
443531728    443538699    443545553    443552369    443559232    443566146   
443573134    443580030 443517941    443524814    443531736    443538707   
443545561    443552377    443559240    443566153    443573142    443580048
443517958    443524822    443531744    443538715    443545579    443552385   
443559257    443566161    443573167    443580055 443517966    443524830   
443531751    443538723    443545587    443552393    443559265    443566187   
443573175    443580063 443517974    443524848    443531769    443538731   
443545595    443552401    443559273    443566195    443573183    443580071
443517982    443524855    443531777    443538749    443545603    443552419   
443559281    443566203    443573191    443580089



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

425658416    433699725    443462247    443469408    443476445    443483300   
443490206    443497151    443504113    443511100 425659638    433710563   
443462254    443469416    443476452    443483318    443490214    443497169   
443504121    443511118 425660222    433729498    443462262    443469424   
443476460    443483326    443490222    443497177    443504139    443511126
425662681    433740826    443462270    443469432    443476478    443483334   
443490230    443497185    443504147    443511142 425662939    433746567   
443462288    443469440    443476486    443483342    443490248    443497193   
443504154    443511159 425665395    433747557    443462296    443469457   
443476494    443483359    443490255    443497201    443504162    443511167
425667664    433770385    443462304    443469465    443476502    443483367   
443490263    443497219    443504170    443511175 425671526    433772464   
443462312    443469473    443476510    443483375    443490271    443497235   
443504188    443511183 425672532    433777331    443462320    443469481   
443476528    443483383    443490289    443497243    443504204    443511191
425675337    433785474    443462338    443469499    443476536    443483391   
443490297    443497250    443504212    443511209 425678026    433791662   
443462346    443469507    443476544    443483409    443490305    443497268   
443504220    443511217 425678646    433797081    443462353    443469515   
443476551    443483417    443490313    443497276    443504238    443511225
425681020    433831336    443462361    443469523    443476569    443483433   
443490321    443497284    443504246    443511233 425681921    433832516   
443462379    443469531    443476577    443483441    443490339    443497292   
443504253    443511241 425682051    433834900    443462387    443469549   
443476585    443483458    443490347    443497300    443504261    443511258
425687431    433840287    443462395    443469556    443476593    443483466   
443490354    443497318    443504287    443511266 425687639    433859303   
443462403    443469564    443476601    443483474    443490362    443497326   
443504295    443511274 425687977    433859436    443462411    443469572   
443476619    443483482    443490370    443497334    443504303    443511282
425688884    433866456    443462429    443469580    443476627    443483490   
443490388    443497342    443504329    443511290 425694486    433868528   
443462437    443469598    443476635    443483508    443490404    443497359   
443504337    443511308 425697554    433870532    443462445    443469606   
443476643    443483516    443490412    443497367    443504345    443511316
425703865    433871324    443462452    443469614    443476650    443483524   
443490420    443497375    443504352    443511324 425704673    433898939   
443462460    443469622    443476668    443483532    443490438    443497383   
443504360    443511332 425704822    433908092    443462478    443469630   
443476676    443483540    443490446    443497391    443504378    443511340
425707288    433913332    443462486    443469648    443476684    443483557   
443490453    443497409    443504386    443511357 425709912    433920154   
443462528    443469655    443476692    443483565    443490461    443497417   
443504394    443511365 425712338    433921137    443462544    443469663   
443476700    443483573    443490479    443497425    443504402    443511373
425712353    433931805    443462551    443469671    443476718    443483581   
443490487    443497433    443504410    443511381 425715307    433946811   
443462569    443469689    443476726    443483599    443490495    443497441   
443504428    443511399 425715935    433959152    443462577    443469697   
443476734    443483607    443490503    443497458    443504436    443511407
425717303    433959533    443462585    443469705    443476742    443483615   
443490511    443497466    443504444    443511415 425717360    433962412   
443462619    443469713    443476759    443483623    443490529    443497474   
443504451    443511423 425719309    433963246    443462635    443469721   
443476767    443483631    443490537    443497482    443504469    443511431
425719689    433967213    443462650    443469739    443476775    443483649   
443490545    443497508    443504477    443511449 425720703    433969185   
443462668    443469747    443476783    443483656    443490552    443497516   
443504485    443511456 425721156    433971074    443462676    443469754   
443476791    443483664    443490560    443497524    443504493    443511464
425722121    433971447    443462692    443469762    443476809    443483672   
443490578    443497532    443504501    443511472 425725652    433974342   
443462718    443469770    443476817    443483680    443490586    443497540   
443504519    443511480 425726981    433974979    443462726    443469788   
443476825    443483698    443490594    443497557    443504527    443511498
425733912    433983863    443462734    443469796    443476833    443483706   
443490602    443497565    443504535    443511506 425735271    433984986   
443462742    443469804    443476841    443483714    443490610    443497573   
443504543    443511514 425737681    433996147    443462759    443469812   
443476858    443483722    443490628    443497581    443504550    443511522
425738366    433996923    443462775    443469820    443476866    443483730   
443490636    443497599    443504568    443511530 425741857    434000253   
443462783    443469838    443476882    443483748    443490644    443497607   
443504576    443511548 425743051    434007621    443462791    443469846   
443476890    443483755    443490651    443497615    443504584    443511555
425743069    434008371    443462825    443469853    443476908    443483763   
443490669    443497623    443504592    443511563 425748464    434013587   
443462833    443469861    443476916    443483771    443490677    443497631   
443504600    443511571 425748993    434014791    443462841    443469879   
443476924    443483789    443490685    443497649    443504618    443511589
425749553    434024733    443462858    443469895    443476932    443483797   
443490693    443497656    443504626    443511597 425753589    434027249   
443462866    443469903    443476940    443483805    443490701    443497664   
443504634    443511605 425753621    434027389    443462874    443469911   
443476957    443483813    443490719    443497672    443504642    443511613
425755493    434038139    443462882    443469929    443476965    443483821   
443490727    443497680    443504659    443511621 425756228    434053476   
443462890    443469937    443476973    443483839    443490735    443497698   
443504667    443511639 425757788    434057642    443462908    443469945   
443476981    443483847    443490743    443497706    443504675    443511647
425758604    434058061    443462924    443469952    443476999    443483854   
443490750    443497714    443504683    443511654 425760006    434058335   
443462932    443469960    443477005    443483862    443490768    443497730   
443504691    443511662 425762002    434074514    443462940    443469978   
443477021    443483870    443490776    443497748    443504709    443511670
425762127    434079794    443462957    443469986    443477039    443483888   
443490784    443497755    443504717    443511688 425762358    434107363   
443462965    443469994    443477047    443483896    443490800    443497763   
443504725    443511696 425766953    434637971    443462981    443470000   
443477054    443483904    443490818    443497771    443504733    443511704
425767274    435299540    443462999    443470018    443477062    443483912   
443490826    443497789    443504741    443511712 425767837    435463054   
443463005    443470026    443477070    443483920    443490834    443497797   
443504758    443511720 425768231    435606876    443463013    443470034   
443477088    443483938    443490842    443497805    443504766    443511738
425769676    435921051    443463047    443470042    443477096    443483946   
443490859    443497813    443504774    443511746 425771227    435986286   
443463054    443470059    443477104    443483953    443490867    443497821   
443504782    443511753 425771896    436125629    443463062    443470067   
443477112    443483961    443490875    443497839    443504790    443511761
425773223    436147912    443463070    443470075    443477120    443483979   
443490883    443497847    443504808    443511779 425774114    436280051   
443463088    443470083    443477138    443483987    443490891    443497854   
443504816    443511787 425777158    436371231    443463096    443470091   
443477146    443483995    443490909    443497862    443504824    443511795
425778529    436390991    443463104    443470109    443477153    443484001   
443490917    443497870    443504832    443511803 425779402    436473334   
443463112    443470117    443477161    443484019    443490925    443497888   
443504840    443511811 425779774    436575237    443463120    443470125   
443477179    443484027    443490933    443497896    443504857    443511829
425782083    436697791    443463138    443470133    443477187    443484035   
443490941    443497904    443504865    443511837

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443517990    443524863    443531785    443538756    443545611    443552427   
443559299    443566211    443573209    443580097 443518006    443524871   
443531793    443538764    443545629    443552435    443559307    443566229   
443573217    443580105 443518014    443524889    443531801    443538772   
443545637    443552443    443559315    443566237    443573225    443580113
443518022    443524897    443531819    443538780    443545645    443552450   
443559323    443566252    443573233    443580121 443518030    443524905   
443531827    443538806    443545652    443552468    443559331    443566260   
443573241    443580139 443518048    443524913    443531835    443538814   
443545660    443552476    443559349    443566278    443573258    443580147
443518055    443524921    443531843    443538822    443545678    443552484   
443559356    443566286    443573266    443580154 443518063    443524939   
443531850    443538830    443545686    443552492    443559364    443566294   
443573274    443580162 443518071    443524947    443531868    443538848   
443545694    443552500    443559372    443566302    443573282    443580170
443518089    443524954    443531884    443538855    443545702    443552518   
443559380    443566310    443573290    443580188 443518097    443524962   
443531892    443538863    443545710    443552526    443559398    443566328   
443573308    443580196 443518105    443524970    443531900    443538871   
443545728    443552534    443559406    443566336    443573316    443580204
443518113    443524988    443531918    443538889    443545736    443552542   
443559414    443566344    443573324    443580212 443518121    443524996   
443531926    443538897    443545744    443552559    443559422    443566351   
443573332    443580220 443518139    443525001    443531942    443538905   
443545751    443552567    443559430    443566369    443573340    443580238
443518147    443525019    443531967    443538913    443545769    443552575   
443559448    443566377    443573357    443580246 443518154    443525027   
443531975    443538921    443545777    443552583    443559455    443566385   
443573365    443580253 443518162    443525035    443531983    443538939   
443545785    443552591    443559463    443566393    443573373    443580261
443518170    443525043    443531991    443538947    443545793    443552609   
443559471    443566401    443573381    443580279 443518188    443525050   
443532007    443538954    443545801    443552617    443559489    443566419   
443573399    443580287 443518196    443525068    443532015    443538962   
443545819    443552625    443559497    443566427    443573407    443580295
443518204    443525076    443532023    443538970    443545827    443552633   
443559505    443566435    443573415    443580303 443518212    443525084   
443532031    443538988    443545835    443552641    443559513    443566443   
443573423    443580311 443518220    443525092    443532049    443538996   
443545843    443552658    443559521    443566450    443573431    443580329
443518238    443525100    443532056    443539002    443545850    443552666   
443559539    443566468    443573449    443580337 443518253    443525118   
443532064    443539010    443545868    443552674    443559547    443566476   
443573456    443580345 443518261    443525126    443532072    443539028   
443545876    443552682    443559554    443566484    443573464    443580352
443518279    443525134    443532080    443539036    443545884    443552690   
443559562    443566492    443573472    443580360 443518287    443525142   
443532098    443539044    443545892    443552708    443559570    443566500   
443573480    443580394 443518295    443525159    443532106    443539051   
443545900    443552716    443559588    443566518    443573506    443580402
443518303    443525167    443532114    443539069    443545918    443552724   
443559596    443566526    443573514    443580410 443518311    443525175   
443532122    443539077    443545926    443552732    443559604    443566534   
443573522    443580428 443518329    443525183    443532148    443539085   
443545934    443552740    443559612    443566542    443573530    443580436
443518337    443525191    443532155    443539093    443545942    443552757   
443559620    443566559    443573548    443580444 443518345    443525209   
443532163    443539101    443545959    443552765    443559638    443566567   
443573555    443580451 443518352    443525217    443532171    443539119   
443545967    443552773    443559646    443566575    443573563    443580469
443518360    443525225    443532197    443539127    443545975    443552781   
443559653    443566583    443573571    443580477 443518378    443525233   
443532221    443539135    443545983    443552799    443559661    443566591   
443573589    443580485 443518386    443525241    443532239    443539143   
443545991    443552807    443559679    443566609    443573597    443580493
443518394    443525258    443532247    443539150    443546007    443552815   
443559687    443566617    443573605    443580501 443518402    443525266   
443532254    443539168    443546015    443552823    443559695    443566625   
443573613    443580519 443518410    443525274    443532262    443539176   
443546023    443552831    443559703    443566633    443573621    443580527
443518428    443525282    443532270    443539184    443546031    443552849   
443559711    443566641    443573639    443580535 443518436    443525290   
443532288    443539192    443546049    443552856    443559729    443566658   
443573647    443580543 443518444    443525308    443532296    443539200   
443546056    443552864    443559737    443566666    443573654    443580550
443518451    443525316    443532304    443539218    443546064    443552872   
443559745    443566674    443573662    443580568 443518469    443525324   
443532312    443539226    443546072    443552880    443559752    443566682   
443573670    443580576 443518477    443525332    443532320    443539234   
443546080    443552906    443559760    443566690    443573688    443580584
443518485    443525340    443532338    443539242    443546098    443552914   
443559778    443566708    443573696    443580600 443518493    443525357   
443532346    443539259    443546106    443552922    443559786    443566716   
443573704    443580618 443518501    443525365    443532353    443539267   
443546114    443552930    443559794    443566724    443573712    443580626
443518519    443525373    443532361    443539275    443546122    443552948   
443559802    443566732    443573720    443580634 443518527    443525381   
443532379    443539283    443546130    443552955    443559810    443566740   
443573738    443580642 443518535    443525399    443532387    443539291   
443546148    443552963    443559828    443566757    443573746    443580659
443518543    443525407    443532395    443539309    443546155    443552971   
443559836    443566765    443573753    443580667 443518550    443525415   
443532403    443539317    443546163    443552989    443559844    443566773   
443573761    443580675 443518568    443525423    443532411    443539325   
443546171    443552997    443559851    443566781    443573779    443580683
443518576    443525431    443532429    443539333    443546189    443553003   
443559869    443566799    443573787    443580691 443518584    443525449   
443532437    443539341    443546197    443553011    443559877    443566807   
443573795    443580709 443518592    443525456    443532445    443539358   
443546205    443553029    443559885    443566815    443573803    443580717
443518618    443525464    443532460    443539366    443546213    443553037   
443559893    443566823    443573811    443580725 443518626    443525472   
443532478    443539374    443546221    443553045    443559901    443566831   
443573829    443580733 443518634    443525480    443532486    443539382   
443546239    443553052    443559919    443566849    443573837    443580741
443518642    443525498    443532494    443539390    443546247    443553078   
443559927    443566856    443573845    443580758 443518659    443525506   
443532510    443539408    443546254    443553086    443559935    443566864   
443573852    443580766 443518667    443525514    443532528    443539424   
443546262    443553094    443559943    443566880    443573860    443580774
443518675    443525522    443532536    443539432    443546270    443553102   
443559950    443566898    443573878    443580782 443518683    443525530   
443532544    443539440    443546288    443553110    443559968    443566906   
443573886    443580790 443518691    443525548    443532551    443539457   
443546296    443553128    443559976    443566914    443573894    443580808
443518717    443525555    443532569    443539465    443546304    443553136   
443559984    443566922    443573902    443580816 443518725    443525563   
443532577    443539473    443546312    443553144    443559992    443566930   
443573910    443580824 443518733    443525571    443532585    443539481   
443546320    443553151    443560008    443566948    443573928    443580832
443518741    443525589    443532593    443539499    443546338    443553177   
443560016    443566955    443573936    443580840



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

425783990    436934889    443463146    443470158    443477195    443484043   
443490958    443497912    443504873    443511845 425785268    436980908   
443463153    443470166    443477203    443484050    443490966    443497920   
443504881    443511852 425785573    437055569    443463161    443470174   
443477211    443484068    443490974    443497938    443504899    443511860
425785623    440872034    443463179    443470182    443477229    443484076   
443490982    443497946    443504907    443511878 425790227    440888741   
443463187    443470190    443477237    443484084    443490990    443497953   
443504915    443511886 425790474    440901536    443463195    443470208   
443477245    443484092    443491006    443497961    443504923    443511894
425793403    440955417    443463203    443470216    443477252    443484100   
443491014    443497979    443504931    443511910 425795259    441093127   
443463211    443470224    443477260    443484118    443491022    443497987   
443504949    443511928 425801826    441123817    443463229    443470232   
443477278    443484126    443491030    443497995    443504956    443511936
425802766    441234887    443463237    443470240    443477286    443484134   
443491055    443498001    443504964    443511944 425803988    441354982   
443463245    443470257    443477294    443484142    443491071    443498019   
443504972    443511951 425806437    441368560    443463252    443470265   
443477302    443484159    443491089    443498027    443504980    443511969
425807922    441514148    443463260    443470273    443477328    443484167   
443491097    443498035    443504998    443511977 425808326    441518727   
443463278    443470299    443477336    443484175    443491105    443498043   
443505003    443511985 425808649    441540408    443463286    443470307   
443477344    443484183    443491113    443498050    443505011    443511993
425810215    441554177    443463294    443470315    443477351    443484191   
443491121    443498068    443505029    443512009 425810686    441568995   
443463310    443470323    443477369    443484209    443491139    443498076   
443505037    443512017 425813664    441584661    443463328    443470331   
443477377    443484217    443491147    443498084    443505045    443512025
425817194    441604857    443463336    443470349    443477385    443484225   
443491154    443498092    443505052    443512033 425817905    441605524   
443463351    443470356    443477393    443484233    443491162    443498100   
443505060    443512041 425818820    441633146    443463369    443470364   
443477401    443484241    443491170    443498118    443505078    443512058
425819554    441685690    443463377    443470372    443477419    443484266   
443491188    443498126    443505086    443512066 425819729    441704293   
443463385    443470380    443477427    443484274    443491196    443498134   
443505094    443512074 425821410    441708179    443463393    443470398   
443477435    443484282    443491204    443498142    443505102    443512082
425821857    441708849    443463401    443470406    443477443    443484290   
443491212    443498159    443505110    443512090 425822871    441721479   
443463419    443470414    443477450    443484308    443491220    443498167   
443505128    443512108 425823663    441737541    443463427    443470422   
443477468    443484316    443491238    443498175    443505136    443512116
425823929    441887825    443463435    443470430    443477476    443484324   
443491246    443498183    443505144    443512124 425824745    441945730   
443463443    443470448    443477484    443484332    443491253    443498191   
443505151    443512132 425826617    441947348    443463450    443470455   
443477492    443484340    443491261    443498209    443505169    443512140
425830734    441954492    443463468    443470463    443477500    443484357   
443491279    443498217    443505177    443512157 425831443    441972841   
443463476    443470471    443477518    443484365    443491287    443498225   
443505185    443512165 425833399    441989290    443463492    443470497   
443477526    443484373    443491295    443498233    443505193    443512173
425835139    442021622    443463500    443470505    443477534    443484381   
443491303    443498241    443505201    443512181 425838836    442045381   
443463518    443470513    443477542    443484399    443491311    443498258   
443505219    443512199 425840022    442048518    443463526    443470521   
443477559    443484407    443491329    443498266    443505227    443512207
425841095    442052593    443463534    443470539    443477567    443484415   
443491337    443498274    443505235    443512215 425842887    442172003   
443463542    443470547    443477575    443484423    443491345    443498282   
443505243    443512223 425843612    442175964    443463559    443470554   
443477583    443484431    443491352    443498290    443505250    443512231
425843737    442194320    443463567    443470562    443477609    443484449   
443491360    443498308    443505268    443512249 425843919    442196515   
443463575    443470570    443477617    443484456    443491386    443498316   
443505276    443512264 425844149    442196838    443463591    443470588   
443477625    443484464    443491394    443498324    443505292    443512272
425851474    442209086    443463617    443470596    443477633    443484472   
443491402    443498332    443505300    443512280 425853181    442216891   
443463625    443470604    443477641    443484480    443491410    443498340   
443505318    443512298 425854684    442228235    443463633    443470612   
443477658    443484498    443491428    443498357    443505326    443512306
425855608    442228615    443463641    443470620    443477666    443484506   
443491436    443498365    443505334    443512314 425855657    442229365   
443463666    443470638    443477682    443484514    443491444    443498373   
443505342    443512322 425855749    442230439    443463682    443470646   
443477690    443484522    443491451    443498381    443505359    443512330
425859378    442243028    443463690    443470653    443477708    443484530   
443491469    443498399    443505367    443512348 425862588    442244380   
443463708    443470661    443477716    443484548    443491477    443498407   
443505375    443512355 425863925    442251781    443463716    443470679   
443477724    443484555    443491485    443498415    443505383    443512363
425864493    442257432    443463724    443470687    443477732    443484563   
443491493    443498423    443505391    443512371 425867538    442270625   
443463732    443470695    443477740    443484571    443491501    443498431   
443505409    443512389 425867637    442280848    443463740    443470703   
443477757    443484589    443491519    443498449    443505417    443512397
425868494    442292801    443463757    443470711    443477765    443484597   
443491527    443498456    443505425    443512405 425870250    442299434   
443463765    443470729    443477773    443484605    443491535    443498464   
443505433    443512413 425872520    442302584    443463773    443470737   
443477781    443484613    443491543    443498472    443505441    443512421
425872710    442303657    443463781    443470745    443477799    443484621   
443491550    443498480    443505458    443512439 425875895    442310041   
443463799    443470752    443477807    443484639    443491568    443498498   
443505466    443512447 425876612    442329272    443463807    443470760   
443477815    443484647    443491576    443498506    443505474    443512454
425877248    442352290    443463815    443470778    443477823    443484654   
443491584    443498514    443505482    443512462 425877727    442364592   
443463823    443470786    443477831    443484662    443491592    443498522   
443505490    443512470 425878261    442364667    443463831    443470794   
443477849    443484670    443491600    443498530    443505508    443512488
425879533    442393682    443463849    443470802    443477856    443484688   
443491618    443498548    443505516    443512496 425881208    442420113   
443463856    443470828    443477864    443484696    443491626    443498555   
443505524    443512504 425882552    442424701    443463864    443470836   
443477872    443484704    443491634    443498563    443505532    443512512
425883030    442443404    443463872    443470844    443477880    443484712   
443491642    443498571    443505557    443512520 425885209    442451167   
443463880    443470851    443477898    443484720    443491659    443498589   
443505565    443512538 425886181    442453643    443463898    443470869   
443477906    443484738    443491667    443498597    443505581    443512546
425886371    442455879    443463906    443470877    443477914    443484746   
443491675    443498605    443505599    443512553 425888153    442467908   
443463914    443470885    443477922    443484753    443491683    443498613   
443505615    443512561 425892460    442476446    443463922    443470893   
443477930    443484761    443491691    443498621    443505623    443512579
425894243    442477717    443463930    443470901    443477948    443484779   
443491709    443498639    443505631    443512587

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443518758    443525597    443532601    443539507    443546346    443553185   
443560032    443566963    443573944    443580865 443518766    443525605   
443532619    443539515    443546353    443553193    443560040    443566971   
443573951    443580873 443518774    443525613    443532627    443539523   
443546361    443553201    443560057    443566989    443573969    443580881
443518782    443525621    443532635    443539531    443546379    443553219   
443560065    443566997    443573977    443580899 443518790    443525639   
443532643    443539549    443546387    443553227    443560073    443567003   
443573985    443580907 443518808    443525647    443532650    443539556   
443546395    443553235    443560081    443567011    443573993    443580915
443518816    443525654    443532668    443539564    443546403    443553243   
443560099    443567029    443574009    443580923 443518824    443525662   
443532676    443539572    443546411    443553250    443560107    443567037   
443574017    443580931 443518832    443525670    443532692    443539580   
443546429    443553268    443560115    443567045    443574025    443580949
443518840    443525688    443532700    443539598    443546437    443553276   
443560123    443567052    443574033    443580956 443518857    443525696   
443532718    443539606    443546445    443553284    443560131    443567060   
443574041    443580964 443518865    443525704    443532726    443539614   
443546452    443553292    443560149    443567086    443574058    443580972
443518873    443525712    443532734    443539622    443546460    443553300   
443560156    443567094    443574066    443581004 443518881    443525720   
443532742    443539630    443546478    443553318    443560164    443567102   
443574074    443581046 443518899    443525738    443532759    443539648   
443546486    443553326    443560172    443567110    443574082    443581087
443518907    443525746    443532767    443539655    443546494    443553334   
443560198    443567128    443574090    443581095 443518915    443525761   
443532775    443539663    443546502    443553342    443560206    443567136   
443574108    443581178 443518923    443525779    443532783    443539671   
443546510    443553359    443560222    443567144    443574116    443581236
443518931    443525787    443532791    443539689    443546528    443553367   
443560230    443567151    443574124    443581269 443518949    443525795   
443532809    443539697    443546536    443553375    443560248    443567169   
443574132    443581277 443518956    443525803    443532817    443539705   
443546544    443553383    443560255    443567177    443574140    443581319
443518964    443525811    443532825    443539713    443546551    443553391   
443560263    443567185    443574157    443581327 443518972    443525829   
443532833    443539721    443546569    443553409    443560271    443567193   
443574165    443581483 443518980    443525837    443532841    443539739   
443546577    443553417    443560289    443567201    443574173    443581491
443518998    443525845    443532858    443539747    443546585    443553425   
443560297    443567219    443574181    443581509 443519004    443525852   
443532866    443539754    443546593    443553433    443560305    443567227   
443574199    443581525 443519012    443525860    443532874    443539762   
443546601    443553441    443560313    443567235    443574207    443581541
443519020    443525886    443532882    443539770    443546619    443553458   
443560321    443567243    443574215    443581558 443519038    443525894   
443532890    443539788    443546627    443553474    443560339    443567250   
443574223    443581640 443519046    443525902    443532908    443539796   
443546635    443553482    443560347    443567268    443574231    443581657
443519061    443525910    443532916    443539804    443546643    443553490   
443560354    443567276    443574249    443581681 443519079    443525928   
443532924    443539812    443546650    443553508    443560362    443567284   
443574256    443581798 443519087    443525936    443532932    443539820   
443546668    443553516    443560370    443567292    443574264    443581855
443519095    443525944    443532940    443539838    443546676    443553524   
443560388    443567300    443574272    443581897 443519103    443525951   
443532957    443539846    443546684    443553532    443560396    443567318   
443574280    443581939 443519111    443525969    443532965    443539853   
443546692    443553540    443560404    443567326    443574298    443581954
443519129    443525977    443532973    443539861    443546700    443553557   
443560412    443567334    443574306    443582085 443519137    443525985   
443532981    443539879    443546718    443553565    443560420    443567342   
443574314    443582127 443519145    443525993    443532999    443539887   
443546726    443553573    443560438    443567359    443574322    443582135
443519152    443526009    443533005    443539895    443546734    443553581   
443560446    443567375    443574330    443582218 443519160    443526017   
443533013    443539903    443546742    443553599    443560453    443567383   
443574348    443582234 443519178    443526025    443533021    443539911   
443546759    443553607    443560461    443567391    443574355    443582291
443519186    443526033    443533039    443539929    443546767    443553615   
443560479    443567409    443574363    443582432 443519194    443526041   
443533047    443539937    443546775    443553623    443560487    443567417   
443574371    443582473 443519202    443526058    443533054    443539945   
443546783    443553631    443560495    443567425    443574389    443582507
443519210    443526066    443533062    443539952    443546791    443553649   
443560503    443567433    443574397    443582523 443519228    443526074   
443533070    443539960    443546809    443553656    443560511    443567441   
443574405    443582531 443519236    443526082    443533088    443539978   
443546817    443553664    443560529    443567458    443574413    443582564
443519244    443526090    443533096    443539986    443546825    443553672   
443560537    443567466    443574421    443582580 443519251    443526108   
443533104    443539994    443546833    443553680    443560545    443567474   
443574439    443582622 443519269    443526116    443533112    443540000   
443546841    443553698    443560552    443567482    443574447    443582697
443519277    443526124    443533120    443540026    443546858    443553706   
443560560    443567490    443574454    443582705 443519285    443526132   
443533138    443540034    443546866    443553714    443560578    443567508   
443574462    443582796 443519293    443526140    443533146    443540042   
443546874    443553722    443560586    443567516    443574470    443582911
443519301    443526157    443533153    443540059    443546882    443553730   
443560594    443567524    443574488    443582945 443519319    443526165   
443533161    443540067    443546890    443553748    443560602    443567532   
443574496    443582978 443519327    443526173    443533179    443540075   
443546908    443553755    443560610    443567540    443574504    443583034
443519335    443526181    443533187    443540083    443546916    443553763   
443560628    443567557    443574512    443583075 443519343    443526199   
443533195    443540091    443546924    443553771    443560636    443567565   
443574520    443583091 443519350    443526207    443533211    443540109   
443546932    443553789    443560644    443567573    443574538    443583208
443519376    443526215    443533229    443540117    443546957    443553797   
443560651    443567581    443574546    443583299 443519384    443526223   
443533245    443540125    443546965    443553805    443560669    443567599   
443574553    443583323 443519392    443526231    443533252    443540133   
443546973    443553813    443560677    443567607    443574561    443583331
443519400    443526249    443533260    443540141    443546981    443553821   
443560685    443567615    443574579    443583356 443519418    443526256   
443533278    443540158    443546999    443553839    443560693    443567631   
443574587    443583414 443519426    443526264    443533286    443540166   
443547005    443553847    443560701    443567649    443574595    443583471
443519434    443526280    443533294    443540174    443547013    443553854   
443560719    443567656    443574603    443583513 443519442    443526298   
443533302    443540182    443547021    443553862    443560727    443567664   
443574611    443583539 443519459    443526306    443533310    443540190   
443547039    443553870    443560735    443567672    443574629    443583554
443519467    443526314    443533328    443540208    443547047    443553888   
443560743    443567680    443574637    443583596 443519475    443526330   
443533336    443540216    443547054    443553896    443560750    443567698   
443574645    443583604 443519483    443526348    443533344    443540224   
443547062    443553904    443560768    443567706    443574652    443583620
443519491    443526363    443533351    443540232    443547070    443553912   
443560776    443567730    443574660    443583638



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

425894433    442486643    443463948    443470919    443477955    443484787   
443491717    443498647    443505649    443512595 425894565    442498465   
443463963    443470927    443477963    443484795    443491725    443498654   
443505656    443512603 425898624    442502001    443463971    443470935   
443477989    443484803    443491741    443498662    443505664    443512611
425899002    442508016    443463989    443470943    443478003    443484811   
443491758    443498670    443505680    443512629 425899986    442513560   
443463997    443470950    443478011    443484829    443491766    443498688   
443505698    443512637 425906575    442517769    443464003    443470968   
443478029    443484837    443491774    443498696    443505714    443512645
425907433    442604500    443464011    443470976    443478037    443484845   
443491782    443498704    443505722    443512652 425907599    442662144   
443464029    443470984    443478045    443484852    443491790    443498712   
443505730    443512660 425910460    442665808    443464037    443470992   
443478052    443484860    443491808    443498720    443505748    443512678
425910767    442684726    443464045    443471008    443478060    443484878   
443491816    443498738    443505755    443512686 425913506    442686689   
443464052    443471016    443478078    443484886    443491824    443498746   
443505763    443512694 425914629    442688693    443464060    443471024   
443478086    443484894    443491840    443498753    443505771    443512702
425914991    442693230    443464078    443471032    443478094    443484902   
443491857    443498761    443505789    443512710 425915204    442701439   
443464086    443471040    443478102    443484910    443491865    443498779   
443505797    443512728 425915592    442712485    443464094    443471057   
443478110    443484928    443491873    443498787    443505805    443512736
425917085    442726535    443464102    443471065    443478128    443484936   
443491881    443498795    443505813    443512744 425917697    442731915   
443464110    443471073    443478136    443484944    443491899    443498803   
443505821    443512751 425918521    442735569    443464128    443471107   
443478144    443484951    443491907    443498811    443505839    443512769
425921301    442738910    443464136    443471115    443478151    443484969   
443491915    443498829    443505847    443512777 425929601    442753109   
443464144    443471123    443478169    443484977    443491923    443498837   
443505854    443512785 425932282    442757894    443464151    443471131   
443478177    443484985    443491931    443498845    443505862    443512793
425936085    442758637    443464169    443471149    443478185    443484993   
443491949    443498852    443505870    443512801 425936101    442771556   
443464177    443471156    443478193    443485008    443491956    443498860   
443505888    443512819 425936747    442775235    443464185    443471164   
443478201    443485016    443491972    443498878    443505896    443512835
425937489    442775730    443464193    443471172    443478219    443485024   
443491980    443498886    443505904    443512843 425939394    442776159   
443464201    443471180    443478227    443485032    443491998    443498894   
443505912    443512850 425939592    442779450    443464219    443471198   
443478235    443485040    443492004    443498902    443505920    443512868
425941861    442797098    443464227    443471206    443478243    443485057   
443492012    443498910    443505938    443512876 425943370    442802443   
443464235    443471214    443478250    443485065    443492020    443498936   
443505946    443512884 425944923    442804241    443464243    443471222   
443478268    443485073    443492038    443498944    443505953    443512892
425946084    442805222    443464268    443471230    443478276    443485081   
443492046    443498951    443505961    443512900 425946779    442812921   
443464276    443471248    443478284    443485099    443492053    443498969   
443505979    443512918 425948213    442816609    443464284    443471255   
443478292    443485107    443492061    443498977    443505987    443512926
425950045    442817375    443464292    443471263    443478300    443485115   
443492079    443498985    443505995    443512934 425950870    442822680   
443464300    443471271    443478318    443485123    443492087    443498993   
443506001    443512942 425953197    442839304    443464318    443471289   
443478326    443485131    443492095    443499009    443506019    443512959
425955739    442844866    443464326    443471297    443478334    443485149   
443492103    443499017    443506027    443512967 425956786    442849923   
443464334    443471305    443478342    443485156    443492111    443499025   
443506050    443512975 425958360    442858700    443464342    443471313   
443478359    443485164    443492129    443499033    443506068    443512983
425964780    442885307    443464359    443471321    443478367    443485172   
443492137    443499041    443506076    443512991 425965324    442885786   
443464367    443471339    443478375    443485180    443492145    443499058   
443506084    443513007 425965696    442891396    443464375    443471354   
443478383    443485198    443492152    443499066    443506092    443513015
425967254    442900866    443464383    443471362    443478391    443485206   
443492160    443499074    443506100    443513023 425969078    442933867   
443464391    443471370    443478409    443485214    443492178    443499082   
443506118    443513031 425971652    442950705    443464409    443471388   
443478417    443485222    443492186    443499090    443506126    443513049
425974854    442951646    443464417    443471396    443478425    443485230   
443492194    443499108    443506134    443513056 425974888    442955837   
443464425    443471404    443478433    443485248    443492202    443499116   
443506142    443513064 425976180    442965950    443464433    443471412   
443478441    443485255    443492210    443499124    443506159    443513072
425977386    442986071    443464441    443471420    443478458    443485263   
443492228    443499132    443506167    443513080 425978269    443026729   
443464458    443471438    443478466    443485271    443492236    443499140   
443506175    443513098 425979515    443034707    443464466    443471446   
443478474    443485289    443492244    443499157    443506183    443513106
425982493    443036587    443464474    443471453    443478482    443485297   
443492251    443499165    443506191    443513114 425984655    443041827   
443464482    443471461    443478490    443485305    443492269    443499173   
443506209    443513122 425984945    443043260    443464490    443471479   
443478508    443485313    443492277    443499199    443506217    443513130
425988037    443047048    443464508    443471487    443478516    443485321   
443492285    443499207    443506225    443513148 425988136    443055470   
443464516    443471495    443478524    443485339    443492293    443499215   
443506233    443513155 425989548    443069281    443464524    443471503   
443478540    443485347    443492301    443499223    443506241    443513163
425990447    443073382    443464532    443471511    443478557    443485354   
443492319    443499231    443506258    443513171 425990777    443082524   
443464540    443471529    443478565    443485362    443492327    443499249   
443506266    443513189 425993649    443091061    443464557    443471537   
443478573    443485370    443492335    443499256    443506282    443513197
425994290    443092903    443464565    443471545    443478581    443485388   
443492350    443499264    443506290    443513205 425995313    443108915   
443464573    443471552    443478599    443485404    443492368    443499272   
443506308    443513213 425995479    443134093    443464581    443471560   
443478607    443485412    443492376    443499280    443506316    443513221
425995743    443147699    443464599    443471578    443478615    443485420   
443492384    443499298    443506324    443513239 425997392    443147855   
443464607    443471586    443478623    443485438    443492392    443499306   
443506332    443513247 425997426    443157094    443464615    443471594   
443478631    443485446    443492400    443499314    443506340    443513254
426002143    443162987    443464623    443471602    443478649    443485453   
443492426    443499322    443506357    443513262 426005179    443164892   
443464631    443471610    443478656    443485461    443492434    443499330   
443506365    443513270 426006193    443165980    443464656    443471628   
443478664    443485479    443492442    443499348    443506373    443513288
426007472    443167010    443464664    443471636    443478672    443485487   
443492459    443499355    443506381    443513296 426007886    443169354   
443464672    443471644    443478680    443485503    443492467    443499371   
443506399    443513304 426009122    443172192    443464680    443471651   
443478698    443485511    443492475    443499389    443506407    443513312
426009908    443179668    443464714    443471669    443478706    443485529   
443492483    443499397    443506415    443513320

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443519517    443526371    443533369    443540240    443547088    443553920   
443560784    443567748    443574678    443583679 443519525    443526389   
443533377    443540257    443547096    443553938    443560792    443567755   
443574686    443583711 443519533    443526397    443533385    443540265   
443547104    443553946    443560800    443567763    443574694    443583737
443519541    443526405    443533393    443540273    443547112    443553953   
443560818    443567771    443574702    443583752 443519558    443526413   
443533401    443540281    443547120    443553961    443560826    443567789   
443574710    443583786 443519566    443526421    443533419    443540299   
443547138    443553979    443560834    443567797    443574728    443583802
443519574    443526439    443533427    443540307    443547146    443553987   
443560842    443567805    443574736    443583851 443519582    443526447   
443533435    443540315    443547153    443553995    443560859    443567813   
443574744    443583877 443519590    443526454    443533443    443540323   
443547161    443554019    443560867    443567821    443574751    443583893
443519608    443526462    443533450    443540331    443547179    443554027   
443560875    443567839    443574769    443583935 443519616    443526470   
443533468    443540349    443547187    443554035    443560883    443567847   
443574777    443583950 443519624    443526488    443533476    443540356   
443547195    443554043    443560891    443567854    443574785    443584024
443519632    443526496    443533484    443540364    443547203    443554050   
443560909    443567862    443574793    443584065 443519640    443526504   
443533492    443540372    443547211    443554068    443560917    443567870   
443574801    443584073 443519657    443526512    443533500    443540380   
443547229    443554076    443560925    443567888    443574819    443584081
443519665    443526520    443533518    443540398    443547237    443554084   
443560933    443567896    443574827    443584156 443519673    443526538   
443533526    443540406    443547245    443554092    443560941    443567904   
443574835    443584172 443519681    443526546    443533534    443540414   
443547252    443554100    443560958    443567912    443574843    443584255
443519699    443526553    443533542    443540422    443547260    443554118   
443560966    443567920    443574850    443584297 443519707    443526561   
443533559    443540430    443547278    443554126    443560974    443567938   
443574868    443584321 443519715    443526579    443533567    443540448   
443547286    443554142    443560982    443567946    443574876    443584354
443519723    443526587    443533583    443540455    443547294    443554159   
443560990    443567953    443574884    443584420 443519731    443526595   
443533591    443540463    443547302    443554167    443561006    443567961   
443574892    443584446 443519749    443526603    443533609    443540471   
443547310    443554175    443561014    443567979    443574900    443584453
443519756    443526611    443533617    443540489    443547328    443554183   
443561022    443567987    443574918    443584495 443519764    443526629   
443533625    443540497    443547336    443554191    443561030    443567995   
443574926    443584602 443519772    443526637    443533641    443540505   
443547344    443554209    443561048    443568019    443574934    443584669
443519780    443526645    443533658    443540513    443547351    443554217   
443561055    443568027    443574942    443584677 443519798    443526652   
443533666    443540521    443547369    443554225    443561063    443568035   
443574959    443584685 443519806    443526660    443533674    443540539   
443547377    443554233    443561071    443568043    443574967    443584784
443519814    443526678    443533682    443540547    443547385    443554241   
443561089    443568050    443574983    443584818 443519822    443526686   
443533690    443540554    443547393    443554258    443561097    443568068   
443574991    443584826 443519830    443526694    443533708    443540562   
443547401    443554266    443561105    443568076    443575006    443584834
443519848    443526702    443533716    443540570    443547419    443554274   
443561113    443568084    443575014    443584842 443519855    443526728   
443533724    443540588    443547427    443554282    443561121    443568092   
443575022    443584859 443519863    443526736    443533732    443540596   
443547435    443554290    443561139    443568100    443575030    443584875
443519871    443526744    443533740    443540604    443547443    443554308   
443561147    443568118    443575048    443584909 443519889    443526751   
443533757    443540612    443547450    443554316    443561154    443568126   
443575055    443584933 443519897    443526769    443533765    443540620   
443547468    443554324    443561162    443568134    443575063    443584941
443519905    443526777    443533773    443540638    443547476    443554332   
443561170    443568159    443575071    443584982 443519913    443526785   
443533781    443540646    443547484    443554340    443561188    443568167   
443575089    443585013 443519921    443526793    443533799    443540653   
443547492    443554357    443561204    443568175    443575097    443585054
443519939    443526801    443533807    443540661    443547500    443554365   
443561212    443568183    443575105    443585070 443519947    443526827   
443533815    443540679    443547518    443554373    443561220    443568191   
443575113    443585112 443519954    443526835    443533823    443540687   
443547526    443554381    443561238    443568209    443575121    443585120
443519962    443526843    443533831    443540695    443547534    443554399   
443561246    443568217    443575139    443585187 443519970    443526850   
443533849    443540703    443547542    443554407    443561253    443568225   
443575147    443585278 443519988    443526868    443533856    443540711   
443547559    443554415    443561261    443568233    443575154    443585286
443519996    443526876    443533864    443540729    443547567    443554423   
443561279    443568241    443575162    443585302 443520002    443526884   
443533872    443540737    443547575    443554431    443561287    443568258   
443575170    443585328 443520010    443526892    443533880    443540745   
443547583    443554449    443561303    443568266    443575188    443585377
443520028    443526900    443533898    443540752    443547591    443554456   
443561311    443568274    443575196    443585393 443520036    443526918   
443533906    443540760    443547609    443554464    443561329    443568282   
443575204    443585435 443520044    443526926    443533914    443540778   
443547617    443554472    443561337    443568290    443575212    443585443
443520051    443526934    443533922    443540786    443547625    443554480   
443561345    443568308    443575220    443585450 443520069    443526942   
443533930    443540794    443547633    443554498    443561352    443568316   
443575238    443585526 443520077    443526959    443533948    443540802   
443547641    443554506    443561360    443568324    443575246    443585591
443520085    443526967    443533955    443540810    443547658    443554514   
443561378    443568332    443575253    443585609 443520093    443526975   
443533963    443540828    443547666    443554522    443561386    443568340   
443575261    443585690 443520119    443526991    443533971    443540836   
443547674    443554530    443561394    443568365    443575279    443585708
443520127    443527007    443533989    443540844    443547682    443554548   
443561402    443568373    443575287    443585724 443520135    443527015   
443533997    443540851    443547690    443554555    443561410    443568381   
443575295    443585757 443520143    443527023    443534003    443540869   
443547708    443554563    443561428    443568399    443575303    443585864
443520150    443527031    443534011    443540877    443547716    443554571   
443561436    443568407    443575311    443585922 443520168    443527049   
443534029    443540885    443547724    443554589    443561444    443568415   
443575329    443585955 443520176    443527056    443534037    443540893   
443547732    443554597    443561451    443568423    443575337    443585989
443520184    443527064    443534045    443540901    443547740    443554605   
443561469    443568431    443575345    443586003 443520192    443527072   
443534052    443540919    443547757    443554613    443561477    443568449   
443575352    443586011 443520200    443527080    443534060    443540927   
443547765    443554621    443561485    443568456    443575360    443586060
443520218    443527098    443534078    443540935    443547773    443554639   
443561493    443568464    443575378    443586136 443520226    443527106   
443534086    443540943    443547781    443554647    443561501    443568472   
443575386    443586151 443520234    443527114    443534094    443540950   
443547799    443554654    443561519    443568480    443575394    443586169
443520242    443527122    443534102    443540968    443547807    443554662   
443561527    443568498    443575402    443586177



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

426011102    443185160    443464722    443471677    443478714    443485537   
443492491    443499405    443506423    443513338 426011367    443186507   
443464730    443471685    443478722    443485545    443492509    443499413   
443506431    443513346 426014973    443187463    443464748    443471693   
443478730    443485552    443492517    443499421    443506449    443513353
426014981    443193719    443464755    443471701    443478748    443485560   
443492525    443499439    443506456    443513361 426015038    443200068   
443464763    443471719    443478755    443485578    443492533    443499447   
443506464    443513379 426015152    443202205    443464771    443471727   
443478763    443485586    443492541    443499454    443506472    443513387
426019162    443210588    443464797    443471735    443478771    443485602   
443492558    443499462    443506480    443513395 426019865    443212402   
443464805    443471743    443478789    443485610    443492566    443499470   
443506498    443513403 426022513    443224076    443464813    443471750   
443478797    443485628    443492574    443499488    443506506    443513411
426024659    443226261    443464821    443471768    443478805    443485636   
443492582    443499496    443506514    443513429 426026076    443234752   
443464839    443471776    443478813    443485644    443492590    443499504   
443506522    443513437 426026381    443244124    443464854    443471784   
443478821    443485651    443492608    443499512    443506530    443513445
426028387    443246343    443464862    443471792    443478839    443485669   
443492616    443499520    443506548    443513452 426029575    443254677   
443464870    443471800    443478847    443485677    443492624    443499538   
443506555    443513460 426031183    443255799    443464888    443471818   
443478854    443485685    443492632    443499546    443506563    443513478
426031886    443258934    443464896    443471826    443478862    443485693   
443492640    443499553    443506571    443513494 426033833    443272992   
443464904    443471834    443478888    443485701    443492657    443499561   
443506589    443513502 426034641    443280425    443464912    443471842   
443478896    443485719    443492665    443499579    443506597    443513510
426035515    443289251    443464920    443471859    443478904    443485727   
443492673    443499587    443506605    443513528 426043022    443296785   
443464938    443471867    443478912    443485735    443492681    443499595   
443506613    443513536 426043170    443312673    443464946    443471875   
443478920    443485743    443492699    443499603    443506621    443513544
426043212    443317227    443464953    443471883    443478938    443485750   
443492707    443499611    443506639    443513551 426043279    443325618   
443464961    443471891    443478946    443485768    443492715    443499629   
443506647    443513569 426043519    443326905    443464979    443471909   
443478953    443485776    443492723    443499637    443506654    443513577
426043733    443334511    443464995    443471917    443478961    443485784   
443492731    443499645    443506662    443513585 426046074    443343157   
443465000    443471925    443478979    443485792    443492749    443499652   
443506670    443513593 426046462    443358841    443465018    443471933   
443478987    443485800    443492756    443499660    443506688    443513601
426046603    443372412    443465026    443471941    443478995    443485818   
443492764    443499678    443506696    443513619 426049748    443457114   
443465042    443471958    443479001    443485826    443492772    443499686   
443506704    443513627 426049979    443457122    443465059    443471966   
443479019    443485842    443492780    443499694    443506712    443513635
426050498    443457130    443465067    443471974    443479035    443485859   
443492798    443499702    443506720    443513643 426051785    443457148   
443465075    443471982    443479043    443485867    443492806    443499710   
443506738    443513650 426059960    443457155    443465083    443471990   
443479050    443485875    443492814    443499728    443506746    443513668
426065256    443457163    443465091    443472006    443479068    443485883   
443492822    443499736    443506753    443513684 426065561    443457171   
443465109    443472014    443479076    443485891    443492830    443499744   
443506761    443513692 426065595    443457189    443465117    443472022   
443479084    443485909    443492848    443499751    443506779    443513700
426068185    443457197    443465125    443472030    443479092    443485917   
443492855    443499769    443506787    443513718 426068490    443457205   
443465133    443472048    443479100    443485925    443492863    443499777   
443506795    443513726 426069266    443457213    443465141    443472055   
443479118    443485933    443492871    443499785    443506803    443513734
426070033    443457221    443465158    443472063    443479126    443485941   
443492889    443499793    443506811    443513742 426072658    443457239   
443465166    443472071    443479134    443485958    443492897    443499801   
443506829    443513759 426076170    443457247    443465174    443472089   
443479142    443485966    443492905    443499819    443506837    443513767
426077079    443457254    443465190    443472097    443479159    443485982   
443492913    443499827    443506845    443513775 426078291    443457262   
443465208    443472105    443479167    443485990    443492921    443499835   
443506852    443513783 426080362    443457270    443465216    443472113   
443479175    443486006    443492939    443499843    443506860    443513791
426081089    443457288    443465224    443472121    443479183    443486014   
443492947    443499850    443506878    443513809 426081568    443457296   
443465240    443472139    443479191    443486022    443492954    443499868   
443506886    443513817 426083119    443457312    443465257    443472147   
443479209    443486030    443492962    443499876    443506894    443513833
426085353    443457320    443465265    443472154    443479217    443486048   
443492970    443499884    443506902    443513841 426085932    443457346   
443465273    443472162    443479225    443486055    443492988    443499892   
443506928    443513858 426089371    443457353    443465281    443472170   
443479233    443486063    443492996    443499900    443506936    443513874
426090221    443457361    443465299    443472188    443479241    443486071   
443493002    443499918    443506944    443513882 426090833    443457379   
443465307    443472196    443479258    443486089    443493010    443499926   
443506951    443513890 426092706    443457387    443465315    443472204   
443479266    443486097    443493028    443499934    443506969    443513908
426092797    443457395    443465323    443472212    443479274    443486105   
443493036    443499942    443506977    443513916 426094769    443457403   
443465331    443472220    443479282    443486113    443493044    443499959   
443506985    443513924 426095584    443457411    443465349    443472238   
443479290    443486121    443493051    443499967    443506993    443513940
426096301    443457429    443465356    443472246    443479308    443486139   
443493069    443499983    443507009    443513957 426096533    443457437   
443465364    443472253    443479316    443486147    443493077    443500012   
443507017    443513965 426096624    443457445    443465372    443472261   
443479324    443486154    443493085    443500020    443507025    443513973
426099644    443457452    443465380    443472279    443479332    443486162   
443493093    443500038    443507033    443513981 426101176    443457460   
443465398    443472287    443479340    443486170    443493101    443500046   
443507041    443513999 426101689    443457478    443465406    443472295   
443479357    443486188    443493119    443500053    443507058    443514005
426106290    443457486    443465414    443472303    443479365    443486196   
443493135    443500061    443507066    443514013 426107959    443457502   
443465422    443472311    443479373    443486204    443493143    443500079   
443507074    443514021 426108288    443457528    443465430    443472329   
443479381    443486212    443493150    443500087    443507082    443514039
426108460    443457536    443465448    443472337    443479399    443486220   
443493168    443500095    443507090    443514047 426110045    443457551   
443465455    443472345    443479407    443486238    443493176    443500103   
443507108    443514054 426110326    443457569    443465463    443472352   
443479415    443486246    443493184    443500111    443507116    443514062
426112942    443457577    443465471    443472360    443479423    443486253   
443493192    443500137    443507124    443514070 426113361    443457585   
443465489    443472378    443479431    443486261    443493200    443500145   
443507132    443514088 426114237    443457593    443465497    443472386   
443479449    443486279    443493218    443500152    443507140    443514096
426115184    443457601    443465505    443472394    443479456    443486287   
443493226    443500160    443507165    443514104

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443520259    443527130    443534110    443540976    443547815    443554670   
443561535    443568506    443575410    443586276 443520267    443527148   
443534128    443540984    443547823    443554688    443561543    443568514   
443575428    443586367 443520275    443527155    443534136    443540992   
443547831    443554696    443561550    443568522    443575436    443586391
443520283    443527163    443534144    443541008    443547849    443554704   
443561568    443568530    443575444    443586425 443520291    443527171   
443534151    443541016    443547856    443554712    443561576    443568548   
443575451    443586441 443520309    443527189    443534169    443541024   
443547864    443554720    443561584    443568555    443575469    443586466
443520317    443527197    443534177    443541032    443547872    443554738   
443561592    443568563    443575477    443586482 443520325    443527205   
443534185    443541040    443547880    443554746    443561600    443568571   
443575485    443586532 443520333    443527213    443534193    443541057   
443547898    443554753    443561618    443568589    443575493    443586607
443520341    443527221    443534201    443541065    443547906    443554761   
443561626    443568597    443575501    443586615 443520358    443527239   
443534219    443541073    443547914    443554779    443561634    443568605   
443575519    443586623 443520366    443527247    443534227    443541081   
443547922    443554787    443561642    443568613    443575527    443586656
443520374    443527254    443534235    443541099    443547930    443554795   
443561659    443568621    443575535    443586664 443520382    443527262   
443534243    443541107    443547948    443554803    443561667    443568639   
443575543    443586698 443520390    443527270    443534250    443541115   
443547955    443554811    443561675    443568647    443575550    443586730
443520408    443527288    443534268    443541123    443547963    443554829   
443561683    443568654    443575568    443586763 443520416    443527296   
443534276    443541131    443547971    443554837    443561691    443568662   
443575576    443586813 443520424    443527304    443534284    443541149   
443547989    443554845    443561709    443568670    443575584    443586847
443520432    443527312    443534292    443541156    443548003    443554852   
443561717    443568688    443575592    443586896 443520440    443527320   
443534300    443541164    443548011    443554860    443561725    443568696   
443575600    443586904 443520457    443527338    443534318    443541172   
443548029    443554878    443561733    443568704    443575618    443586912
443520465    443527346    443534326    443541180    443548037    443554886   
443561741    443568712    443575626    443586961 443520473    443527353   
443534334    443541198    443548045    443554894    443561758    443568720   
443575634    443586979 443520481    443527361    443534342    443541206   
443548052    443554902    443561766    443568738    443575642    443587001
443520499    443527379    443534367    443541214    443548060    443554910   
443561774    443568746    443575659    443587035 443520507    443527387   
443534375    443541222    443548078    443554928    443561782    443568753   
443575667    443587043 443520515    443527395    443534383    443541230   
443548086    443554936    443561790    443568761    443575675    443587050
443520523    443527403    443534391    443541248    443548102    443554944   
443561808    443568787    443575683    443587100 443520531    443527411   
443534409    443541255    443548110    443554951    443561816    443568795   
443575691    443587126 443520549    443527429    443534417    443541263   
443548128    443554969    443561824    443568803    443575709    443587134
443520556    443527437    443534425    443541271    443548136    443554977   
443561832    443568811    443575717    443587266 443520564    443527445   
443534433    443541289    443548144    443554985    443561840    443568829   
443575725    443587274 443520572    443527452    443534441    443541297   
443548151    443554993    443561857    443568837    443575733    443587316
443520580    443527460    443534458    443541305    443548169    443555008   
443561865    443568845    443575758    443587324 443520598    443527478   
443534466    443541313    443548177    443555016    443561873    443568852   
443575766    443587332 443520606    443527486    443534474    443541321   
443548185    443555024    443561881    443568860    443575774    443587365
443520614    443527494    443534482    443541339    443548193    443555032   
443561899    443568878    443575782    443587415 443520622    443527502   
443534490    443541347    443548201    443555040    443561907    443568886   
443575790    443587530 443520630    443527510    443534508    443541354   
443548219    443555057    443561915    443568894    443575808    443587597
443520648    443527528    443534516    443541362    443548227    443555065   
443561923    443568902    443575816    443587613 443520655    443527536   
443534524    443541370    443548235    443555073    443561931    443568910   
443575824    443587639 443520663    443527551    443534532    443541388   
443548243    443555081    443561949    443568928    443575832    443587654
443520671    443527569    443534540    443541396    443548250    443555099   
443561956    443568936    443575840    443587688 443520689    443527577   
443534557    443541404    443548268    443555107    443561964    443568944   
443575857    443587696 443520697    443527585    443534565    443541412   
443548276    443555115    443561972    443568951    443575865    443587720
443520705    443527593    443534573    443541420    443548284    443555123   
443561980    443568969    443575873    443587746 443520713    443527601   
443534581    443541438    443548292    443555131    443561998    443568977   
443575881    443587761 443520721    443527619    443534599    443541446   
443548300    443555149    443562004    443568985    443575899    443587803
443520739    443527627    443534607    443541453    443548318    443555156   
443562012    443568993    443575907    443587829 443520747    443527635   
443534615    443541461    443548326    443555164    443562020    443569009   
443575915    443587852 443520754    443527643    443534623    443541479   
443548334    443555172    443562038    443569017    443575923    443587894
443520762    443527650    443534631    443541487    443548342    443555180   
443562053    443569025    443575931    443588017 443520770    443527668   
443534649    443541495    443548359    443555198    443562061    443569041   
443575949    443588025 443520788    443527676    443534656    443541503   
443548367    443555206    443562079    443569058    443575956    443588041
443520796    443527684    443534664    443541511    443548375    443555214   
443562087    443569066    443575964    443588058 443520804    443527692   
443534672    443541529    443548383    443555222    443562095    443569074   
443575980    443588074 443520812    443527700    443534680    443541537   
443548391    443555230    443562103    443569082    443575998    443588108
443520820    443527718    443534698    443541545    443548409    443555248   
443562111    443569090    443576004    443588124 443520838    443527726   
443534706    443541552    443548417    443555255    443562129    443569108   
443576012    443588173 443520846    443527734    443534714    443541560   
443548425    443555263    443562137    443569116    443576020    443588249
443520853    443527742    443534722    443541578    443548433    443555271   
443562145    443569124    443576038    443520861    443527759    443534730   
443541586    443548441    443555289    443562152    443569132    443576046   
443520879    443527767    443534748    443541594    443548458    443555297   
443562160    443569140    443576053    443520887    443527783    443534755   
443541602    443548474    443555305    443562178    443569157    443576061   
443520895    443527791    443534763    443541610    443548482    443555313   
443562186    443569165    443576079    443520903    443527809    443534771   
443541628    443548490    443555321    443562194    443569173    443576087   
443520911    443527817    443534789    443541636    443548508    443555339   
443562202    443569199    443576095    443520929    443527825    443534797   
443541644    443548516    443555347    443562210    443569207    443576103   
443520937    443527833    443534805    443541651    443548524    443555354   
443562228    443569215    443576111    443520945    443527841    443534813   
443541669    443548532    443555362    443562236    443569223    443576129   
443520952    443527858    443534821    443541677    443548540    443555370   
443562244    443569231    443576137    443520960    443527866    443534839   
443541685    443548557    443555388    443562251    443569249    443576145   
443520978    443527874    443534847    443541693    443548565    443555396   
443562269    443569256    443576152   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

426116539    443457619    443465513    443472402    443479464    443486295   
443493234    443500178    443507173    443514112 426118899    443457627   
443465521    443472410    443479472    443486303    443493242    443500186   
443507181    443514120 426120127    443457635    443465539    443472428   
443479480    443486311    443493259    443500194    443507199    443514138
426120390    443457643    443465547    443472436    443479498    443486329   
443493267    443500202    443507207    443514146 426120713    443457650   
443465554    443472444    443479506    443486337    443493275    443500210   
443507215    443514153 426121638    443457668    443465562    443472451   
443479514    443486345    443493283    443500228    443507223    443514161
426121810    443457676    443465570    443472469    443479522    443486352   
443493291    443500236    443507231    443514179 426124129    443457684   
443465588    443472477    443479530    443486360    443493309    443500244   
443507249    443514187 426126330    443457692    443465596    443472485   
443479548    443486378    443493317    443500251    443507256    443514195
426127825    443457700    443465604    443472493    443479555    443486386   
443493325    443500269    443507264    443514211 426128310    443457718   
443465612    443472501    443479563    443486394    443493333    443500277   
443507272    443514229 426129607    443457726    443465620    443472519   
443479571    443486402    443493341    443500285    443507280    443514237
426130738    443457734    443465638    443472527    443479589    443486410   
443493358    443500293    443507298    443514245

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

  

Loan
Number

443520986    443527882    443534854    443541719    443548573    443555404   
443562277    443569264    443576160    443520994    443527890    443534862   
443541727    443548581    443555412    443562285    443569272    443576178   
443521000    443527908    443534870    443541735    443548599    443555420   
443562293    443569280    443576186    443521018    443527916    443534888   
443541743    443548607    443555438    443562301    443569298    443576194   
443521026    443527924    443534896    443541750    443548615    443555446   
443562319    443569306    443576202    443521034    443527932    443534904   
443541768    443548623    443555453    443562327    443569314    443576228   
443521042    443527940    443534912    443541776    443548631    443555461   
443562335    443569322    443576236    443521059    443527957    443534920   
443541784    443548649    443555479    443562343    443569330    443576244   
443521067    443527965    443534938    443541792    443548656    443555487   
443562350    443569348    443576251    443521075    443527973    443534946   
443541800    443548664    443555495    443562368    443569355    443576269   
443521083    443527981    443534953    443541818    443548672    443555503   
443562376    443569363    443576277    443521091    443527999    443534961   
443541826    443548680    443555511    443562384    443569371    443576285   
443521109    443528005    443534979    443541834    443548698    443555529   
443562392    443569389    443576293   



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have

 

Sch. B-1



--------------------------------------------------------------------------------

been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders or the
Insurer were utilized in selecting the Receivables from those receivables owned
by AmeriCredit which met the selection criteria set forth in clauses (A) through
(O) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that

 

Sch. B-2



--------------------------------------------------------------------------------

are “electronic chattel paper”, each authoritative copy (a) is unique,
identifiable and unalterable (other than with the participation of the Trust
Collateral Agent in the case of an addition or amendment of an identified
assignee and other than a revision that is readily identifiable as an authorized
or unauthorized revision), (b) has been marked with a legend to the following
effect: “Authoritative Copy” and (c) has been communicated to and is maintained
by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole

 

Sch. B-3



--------------------------------------------------------------------------------

owner of such Receivables, free of any Lien. No Dealer or Third-Party Lender has
a participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments, or Third-Party Lender Assignments or to
payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Insurer, the
Trustee, the Trust Collateral Agent and

 

Sch. B-4



--------------------------------------------------------------------------------

the Noteholders in any Receivable or the proceeds thereof. Other than the
security interest granted to the Purchaser pursuant to this Agreement and except
any other security interests that have been fully released and discharged as of
the Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment or tax lien filings against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

 

Sch. B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Not more than 35% of the Obligors on the Receivables as of the Cutoff Date
reside in Texas and California (based on the Obligor’s mailing address as of the
Cutoff Date).

(H) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(I) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(J) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(K) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(L) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(M) Not more than 2% of all Receivables (calculated by Aggregate Principal
Balance) which have been transferred to the Issuer including the Receivables as
of the Cutoff Date shall be “electronic chattel paper” as such term is defined
in the UCC.

(N) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(O) No Obligor was in bankruptcy as of the Cutoff Date.

 

Sch. B-6



--------------------------------------------------------------------------------

30. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

31. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

32. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

33. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

34. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

35. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

36. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

37. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

Sch. B-7